    


Exhibit 10.34
EXECUTION VERSION


AMENDED AND RESTATED REGULATORY AGREEMENT
This Amended and Restated Regulatory Agreement (this “Agreement”) is signed and
effective as of November 13, 2019 (the “Effective Date”) by and among the Rhode
Island Department of Business Regulation, an agency of the State of Rhode Island
(“DBR”), the Division of Lotteries of the Rhode Island Department of Revenue
(the “Division”), Twin River Worldwide Holdings, Inc., a Delaware corporation
(“TRWH”), Twin River Management Group, Inc., a Delaware corporation and a wholly
owned subsidiary of TRWH (“TRMG”), UTGR, Inc., a Delaware corporation and wholly
owned subsidiary of TRMG (“UTGR”), and Twin River-Tiverton, LLC, a Delaware
limited liability company and wholly owned subsidiary of TRMG (successor by
assignment to Premier Entertainment II, LLC, a Delaware limited liability
company and wholly owned subsidiary of TRMG (“PE II”)) (“TRT” and, together with
UTGR, each, a “Rhode Island Company” and together, the “Rhode Island
Companies”). The Rhode Island Companies, together with TRWH and TRMG (unless
otherwise specified), are referred to collectively herein as the “Company” or
the “Companies”.
RECITALS:
WHEREAS, the parties hereto are parties to the Regulatory Agreement, dated July
1, 2016 (as amended prior to the date hereof, and including any side letters
entered into in connection therewith, the “Prior Agreement”), which Prior
Agreement superseded all of the Prior Undertakings, other than the Continuing
Prior Undertakings; and
WHEREAS, the parties desire to amend and restate the Prior Agreement as provided
in this Agreement.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
in consideration of the mutual promises, covenants, obligations and conditions
herein contained, the parties hereby agree as follows:
1.Definitions.
The capitalized terms set forth below have the corresponding meanings when used
in this Agreement.
“Adjustment Amount” means the percentage increase in the consumer price index
(“CPI”) as reported by the Bureau for Labor Statistics for the calendar year
just completed, in each case commencing on January 1, 2015.
“Administrative Agent” means Citizens Bank, N.A., in its capacity, including any
successor thereto, as administrative agent for the lenders under the Credit
Agreement.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.




--------------------------------------------------------------------------------




“Agent” shall mean any of Administrative Agent, Auction Manager identified in
the Credit Agreement, Collateral Agent and/or Lead Arrangers identified in the
Credit Agreement, as applicable.
“Agreement” shall have the meaning set forth in the Preamble hereto.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Company or its applicable Subsidiary would be required to
pay if such Hedging Agreement were terminated on such date.
“Allocation Principles” shall have the meaning set forth in Section 7.6(c) of
this Agreement.
“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by TRWH or any of its Subsidiaries but not
any issuance of Equity Interests) (whether owned on the Effective Date or
thereafter acquired) by TRWH or any of its Subsidiaries to any Person (other
than with respect to any other Company, to any Company) and (b) any issuance or
sale by any Subsidiary of its Equity Interests to any Person (other than to TRWH
or any other Subsidiary); provided that the following shall not constitute an
“Asset Sale”: (v) any conveyance, sale, lease, transfer or other disposition of
inventory, in any case in the ordinary course of business, (w) real property
leases and other leases, licenses, subleases or sublicenses, in each case,
granted to others in the ordinary course of business and which do not materially
interfere with the business of TRWH and the Subsidiaries taken as a whole, (x)
any conveyance, sale, lease, transfer or other disposition of obsolete or worn
out assets or assets no longer useful in the business of the Company, (y)
licenses of intellectual property entered into in the ordinary course of
business, and (z) any conveyance, sale, transfer or other disposition of cash
and/or cash equivalents or a sale, transfer or conveyance of property (other
than a Facility) in connection with a "sale-leaseback" transaction involving the
creation of a Non-Recourse Capital Lease Obligation.
“Biloxi Property” means the Hard Rock Hotel & Casino Biloxi.
“Board” shall have the meaning set forth in Section 4.1 of this Agreement.
“Bond Debt” shall mean any unsecured debt securities issued by TRWH or any of
its Affiliates pursuant to an indenture (provided that such debt securities are
not convertible into a Financial Interest in TRWH or any of its Affiliates).
“Business Day” means a day on which the DBR and the Division are open for
regular business, provided such day is not a Saturday or Sunday.
“CapEx Amount” shall have the meaning set forth in Section 7.5(d) of this
Agreement.


-2-

--------------------------------------------------------------------------------




“CapEx Shortfall Amount” shall have the meaning set forth in Section 7.5(d) of
this Agreement.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. Notwithstanding anything to the contrary in this Agreement, any
change in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2018, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement shall be made or delivered, as applicable, in accordance therewith.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Casino Gaming” shall have the meaning set forth in R.I. Gen. Laws § 42-61.2(1).
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any real property of the Company or its Subsidiaries or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any law (or
settlement in lieu thereof), or by reason of the temporary requisition of the
use or occupancy of all or any part of any real property of the Company or any
of its Subsidiaries or any part thereof by any Governmental Authority, civil or
military.
“Collateral Agent” shall mean Citizens Bank, N.A., in its capacity as collateral
agent for the Secured Parties, together with any successor collateral agent
thereunder.
“Colorado Subsidiaries” shall mean, collectively, Mile High USA, Inc.,
Interstate Racing Association, Inc., Racing Associates of Colorado, Ltd. d/b/a
Arapahoe Park, and each other subsidiary of Mile High USA, Inc. or any of its
Subsidiaries.
“Comfort Letters” shall collectively mean (a) the letter agreement between the
Division and UTGR dated May 10, 2013, which shall remain effective with respect
to the “Refinancing,” as that term is defined in such letter agreement
(including after giving effect to this Agreement and/or to any agreement that
was a predecessor to this Agreement), (b) the letter agreement between DBR and
UTGR dated May 9, 2013, which shall remain effective with respect to the
“Refinancing,” as that term is defined in such letter agreement (including after
giving effect to this Agreement and/or to any agreement that was a predecessor
to this Agreement), (c) the letter agreement dated July 10, 2014, among DBR, the
Division and UTGR, which shall remain effective with respect to the “2014
Refinancing” as that term is defined in such letter agreement


-3-

--------------------------------------------------------------------------------




(including after giving effect to this Agreement and/or to any agreement that
was a predecessor to this Agreement), (d) the letter agreement dated July 14,
2015 among DBR, the Division and PE II regarding the acquisition of assets of
Newport Grand, LLC by PE II, which shall remain effective with respect to the
“2015 Transaction,” as that term is defined in such letter agreement (including
after giving effect to this Agreement and/or to any agreement that was a
predecessor to this Agreement), and to PE II’s becoming a party to the Credit
Agreement and Guaranty and Collateral Agreement and to PE II, TRWH, TRMG and
UTGR’s execution of any loan documents pursuant to the Credit Agreement and/or
the Guaranty and Collateral Agreement in relation to the 2015 Transaction,
(e) the Assignment, Assumption and Amendment of Regulatory Agreement dated as of
October 31, 2018 among DBR, the Division, TRWH, TRMG, UTGR, PE II and TRT
regarding the replacement of the Newport Facility by the Tiverton Casino and the
assignment by PE II to TRT of its right, title and interest as a party to the
Prior Agreement (including after giving effect to this Agreement and/or to any
agreement that was a predecessor to this Agreement) and (f) the letter agreement
dated May 10, 2019, by and among DBR, the Division, UTGR and TRT, which shall
remain effective with respect to the “Refinancing” and the “Notes Issuance”, as
such terms are defined in such letter agreement (including after giving effect
to this Agreement and/or to any agreement that was a predecessor to this
Agreement).
“Company” shall have the meaning set forth in the Preamble hereto.
“Competitive Activities” shall mean engaging in, holding or acquiring, having a
financial interest in, operating, being involved in the operation of, managing,
consulting to or being employed by, as a principal or for their own account or
solely or jointly with others, (i) any Competitive Facility, (ii) any business
providing gaming-specific goods or services to any Competitive Facility, or
(iii) any business of Video Lottery Games or Simulcasts or pari-mutuel betting
or Casino Gaming in Rhode Island, Massachusetts, Connecticut or New Hampshire,
in the case of each of (i), (ii) and (iii) other than UTGR, TRT or the Facility;
provided, however, that ownership of not more than five percent (5%) of any
class of equity securities actively traded on a national securities exchange of
any business owning a Competitive Facility, providing gaming-specific goods or
services to a Competitive Facility or operating Video Lottery Games, Simulcasts,
pari-mutuel betting or Casino Gaming shall not constitute Competitive
Activities.
“Competitive Facility” shall mean any Pari-mutuel Facility and any other
current, prospective or contemplated gaming venue or facility, in each case,
located in Rhode Island, Massachusetts, Connecticut or New Hampshire.
“Compliance Agreement” means that certain Compliance Agreement, dated as of
September 28, 2010, by and between UTGR and the DBR.
“Compliance Officer” shall have the meaning set forth in Section 4.3 of this
Agreement.


-4-

--------------------------------------------------------------------------------




“Compliance Report” shall have the meaning set forth in Section 6.2(h) of this
Agreement.
“Consolidated EBITDA” shall mean, for any Test Period, Consolidated Net Income
for such period plus (or minus), without duplication and to the extent already
deducted (and not added back) in computing Consolidated Net Income, the
following amounts charged, recognized or realized by TRWH and its Restricted
Subsidiaries in such period:
(a)total provision for Taxes based on income or profits, including federal,
foreign, state, franchise and similar taxes (including excise taxes imposed by
any jurisdiction in the nature of income or franchise taxes); plus
(b)Consolidated Interest Expense; plus
(c)depreciation and amortization (including amortization of intangibles and
amortization and write-off of financing costs); plus
(d)non-cash impairment charges or other non-cash charges, losses or expenses;
plus
(e)any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards; plus
(f)loss on sale of assets not in the ordinary course of business and any
extraordinary, unusual or non-recurring expenses or losses; provided that the
aggregate amount added pursuant to this clause (f) shall not exceed $10,000,000
in any consecutive twelve (12)-month period; plus
(g)professional fees paid to consultants to assist TRWH, TRMG and their
Subsidiaries thereof to preserve tax refunds resulting from prior net operating
losses; plus
(h)charges related to Hedging Agreements; plus
(i)fees and expenses relating to the Transactions; plus
(j)costs and expenses (including reasonable fees, charges and disbursements of
counsel, accountants and other professionals), including restructuring charges
or reserves, integration costs, referendum costs and other business optimization
expenses (which, for the avoidance of doubt, shall include retention, severance,
systems establishment costs, one-time corporate establishment costs, contract
termination costs and costs to relocate employees) or costs associated with
establishing or acquiring new facilities and capital or operating expenditures
related to technology, safety, financial controls and business development
process upgrades; plus
(k)fees and expenses incurred and payable to the Administrative Agent; plus
(l)$25.0 million, such amount being TRWH’s good faith estimate of the amount of
annual VLT Addback; plus
(m)the Consolidated EBITDA of (i) any Person, property, business or asset
(including a management agreement or similar agreement) (other than an
Unrestricted


-5-

--------------------------------------------------------------------------------




Subsidiary) acquired by TRWH or any Restricted Subsidiary during the applicable
Test Period and (ii) any Unrestricted Subsidiary the designation of which as
such is revoked and converted into a Restricted Subsidiary during the applicable
Test Period, in each case, based on the Consolidated EBITDA of such Person (or
attributable to such property, business or asset) for such period (including the
portion thereof occurring prior to such acquisition or revocation), determined
as if references to TRWH and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;
provided that (i) TRWH delivers to the DBR and the Division a certification by
the chief financial officer (or person holding an equivalent position) of such
Consolidated EBITDA amounts and (ii) TRWH responds promptly to any requests for
additional information from the DBR and the Division with respect to the
determination of such amounts; minus
(n)the Consolidated EBITDA of (i) any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by TRWH or any Restricted
Subsidiary during such Test Period and (ii) any Restricted Subsidiary that is
designated as an Unrestricted Subsidiary during such Test Period, in each case
based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to TRWH and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries; minus
(o)to the extent included in computing Consolidated Net Income, extraordinary
gains and non-recurring gains; minus
(p)non-cash income increasing Consolidated Net Income for such period, other
than (i) the accrual of revenue consistent with past practice (and,
notwithstanding the foregoing reference to “past practice”, in accordance with
GAAP) and (ii) the reversal in such period of an accrual of, or cash reserve
for, cash expenses in a prior period, but only to the extent such accrual or
reserve was not added back to Consolidated Net Income in calculating
Consolidated EBITDA in a prior period; minus
(q)interest income except to the extent deducted in determining Consolidated
Interest Expense;
in each case determined on a consolidated basis in accordance with GAAP;
provided that:
(i)    to the extent any non-cash charge specifically added back to Consolidated
EBITDA in a prior period pursuant to any clause of this definition becomes a
cash charge, a deduction in the amount of such cash charge (without duplication
of any other deduction of the same amount) from Consolidated EBITDA shall be
made to the full extent of such cash charge, during the period in which such
non-cash charge becomes a cash charge;


-6-

--------------------------------------------------------------------------------




(ii)    to the extent all or any portion of the income of any Person is excluded
from Consolidated Net Income pursuant to the definition thereof for all or any
portion of such period, any amounts set forth in the preceding clauses (a)
through (r) that are attributable to such Person shall not be included for
purposes of this definition for such period or portion thereof;
(iii)    for purposes of calculating Consolidated EBITDA for any period,
Consolidated EBITDA of any Subsidiary thereof which was designated as an
“Unrestricted Subsidiary” during such period in accordance with the Credit
Agreement, shall in each case be excluded for such period (as if the
consummation of such sale or other disposition or such designation as an
Unrestricted Subsidiary, and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period); and
(iv)    notwithstanding anything to the contrary contained herein, Consolidated
EBITDA shall be deemed to be (i) $47,500,000 for the fiscal quarter ended
September 30, 2018, (ii) $43,200,000 for the fiscal quarter ended December 31,
2018, and (iii) $50,500,000 for the fiscal quarter ended March 31, 2019.
“Consolidated Interest Expense” shall mean, for any Test Period, the sum of (a)
the interest expense (including imputed interest expense in respect of Capital
Lease Obligations and synthetic lease obligations) of TRWH and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (including, for the avoidance of doubt, all commissions, discounts and
other fees and charges owed in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), plus (b) any
interest accrued during such period in respect of Indebtedness of TRWH and its
Restricted Subsidiaries that is required to be capitalized rather than included
in consolidated interest expense for such period in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by TRWH and its Restricted
Subsidiaries with respect to interest rate Hedging Agreements but shall exclude
any non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations in respect of Hedging Agreements or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133. For
the avoidance of doubt, interest income shall not be considered when determining
Consolidated Interest Expense.
“Consolidated Net Income” shall mean, for any Test Period, the net income or
loss of TRWH and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary thereof to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
thereof of that income is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary thereof, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary thereof or
is merged into or consolidated with TRWH or any Subsidiary thereof or the date
that such Person’s assets are acquired by TRWH or any Subsidiary thereof, (c)
the income of any Person who is an Unrestricted Subsidiary or in which any other
Person has a joint


-7-

--------------------------------------------------------------------------------






interest, except to the extent of the amount of dividends or other distributions
actually paid to TRWH or a Subsidiary thereof by such Person during such period,
(d) any gains attributable to sales of assets out of the ordinary course of
business, and (e) (to the extent not included in clauses (a) through (d) above)
any extraordinary gains or extraordinary losses.
“Continuing Prior Undertakings” shall mean the Prior Undertakings identified
with an asterisk (*) on Exhibit H.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.
“Control” or “Controlled” shall mean the direct or indirect power to manage,
direct, or oversee the management and/or policies of a person or entity, whether
through ownership of voting securities, by contract, or otherwise.
“Control Threshold” shall mean the direct or indirect ownership of twenty
percent (20%) or greater Financial Interest in UTGR or TRT.
“Credit Agreement” shall have the meaning set forth in Section 6.2 of this
Agreement.
“Credit Documents” has the meaning set forth in the Credit Agreement in effect
on the Effective Date.
“Credit Parties” shall mean TRWH and the guarantors party to the Credit
Agreement.
“DBR” shall have the meaning set forth in the Preamble hereto.
“Disqualified Capital Stock” shall mean any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof, in whole or in part, or requires
the payment of any cash dividend or any other scheduled payment constituting a
return of capital or (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above.
“Division” shall have the meaning set forth in the Preamble hereto.
“Effective Date” shall have the meaning set forth in the Preamble hereto.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity


-8-

--------------------------------------------------------------------------------




interests in any Person, and any option, warrant or other right entitling the
holder thereof to purchase or otherwise acquire any such equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Facility” shall mean, collectively, the Tiverton Casino and the Lincoln
Facility.
“Financial Interest” shall mean a direct or indirect equity or economic interest
in a Person, including but not limited to an interest as a shareholder of a
corporation, partner (general or limited) of a partnership or member of a
limited liability company or through the ownership of derivative interests in a
Person. Notwithstanding the foregoing, “Financial Interests” shall not include
(i) the Bond Debt, (ii) any unsecured indebtedness of the Company, its
Subsidiaries or Affiliates of any kind that is not convertible into a Financial
Interest in such Person (including but not limited to indebtedness of the
Company, its Subsidiaries or Affiliates for borrowed money, unpaid interest or
fees, or any guarantee by the Company, its Subsidiaries or Affiliates of any
such unsecured non-convertible indebtedness of any other Person), (iii) any
interest in such unsecured non-convertible indebtedness, (iv) any derivative
instrument related solely to any such unsecured non-convertible indebtedness, or
(v) Non-Recourse Capital Lease Obligations.
“GAAP” means generally accepted accounting principles used in the United States.
“Gaming/Racing Authorities” shall mean the applicable gaming and/or racing
board, commission or other Governmental Authority responsible for the
interpretation, administration, execution and administrative enforcement of, or
otherwise having licensing or regulatory authority with respect to the
Gaming/Racing Laws applicable to the Company or any of its Subsidiaries,
including, without limitation, the DBR, the Division, the Mississippi Gaming
Commission, the Delaware Gaming Authorities (as such term is defined in the
Credit Agreement in effect on the Effective Date) and the Delaware Harness
Racing Commission.
“Gaming/Racing Laws” shall mean, as clarified and supplemented by the Comfort
Letters, as applicable, in respect of any Rhode Island Gaming/Racing Laws, all
laws, rules, regulations, ordinances, orders and other enactments applicable to
Casino Gaming, casinos, dog racing, horse racing, simulcasting, video lottery
terminal and/or any other gaming, gambling or wagering operations or activities
with respect to the Company or any of its Subsidiaries, as applicable, as in
effect from time to time, including the policies, interpretations, orders,
decisions, judgments, awards, decrees and administration thereof by any
Gaming/Racing Authority, including, without limitation, R.I. Gen. Laws §§
41-1-1, et seq., 41-2-1, et seq., 41-3-1, et seq., 41-3.1-1, et seq., 41-4-1, et
seq., 41-7-1, et seq., 41-11-1, et seq., 42-14-17, 42-35-1, et seq., 42-61-1, et
seq., 42-61.1-1, et seq., 42-61.2-1, et seq. and 42-61.3-1. et seq., as amended,
the DBR’s and Division’s Rules and Regulations promulgated by the respective
directors pursuant to applicable Rhode Island laws and the provisions of the
Mississippi Gaming Control Act, as codified in Chapter 76 of Title 75 of the
Mississippi Code of 1972, as amended, and the rules and regulations promulgated
by the Mississippi Gaming Commission, as amended, and any consents,


-9-

--------------------------------------------------------------------------------




rulings, orders, directives or similar issuances of the Mississippi Gaming
Commission pursuant thereto, and Title 29, Chapter 48 of the Delaware Code, as
amended, and the regulations promulgated pursuant thereto, and all amendments
thereto, and any consents, rulings, orders, directives or similar issuances of
the Delaware Gaming Authorities pursuant thereto and Title 3, Chapter 100 of the
Delaware Code, as amended, and the regulations promulgated pursuant thereto, and
all amendments thereto, and any consents, rulings, orders, directives or similar
issuances of the Delaware Harness Racing Commission pursuant thereto and the
regulations promulgated pursuant thereto, and all amendments thereto.
“Gaming/Racing Licenses” shall mean, as the context requires, any licenses,
permits, franchises, approvals, findings of suitability or other authorizations
from any Gaming/Racing Authority or any other federal, state, local or foreign
or governmental agency, instrumentality or regulatory body required to own,
develop, lease, manage, operate or host (directly or indirectly) any business
conducted by the Company or any of its Subsidiaries because of the gaming,
racing and/or simulcasting operations conducted or hosted or proposed to be
conducted or hosted by the Company or any of its Subsidiaries, as clarified and
supplemented by the Comfort Letters to the extent applicable, including, without
limitation, as clarified and supplemented by the Comfort Letters, (i)
certification by the Rhode Island Secretary of State that the qualified voters
of the State have approved the expansion of gambling at the Lincoln Facility to
include casino gaming, (ii) certification by the Board of Canvassers of the Town
of Lincoln that the qualified electors of the Town of Lincoln have approved the
expansion of gambling at the Lincoln Facility to include casino gaming, (iii)
this Agreement, (iv) the VLT Contract, (v) the Tiverton VLT Contract, (vi)
License/Facility Permit Number 2005-1 issued by the DBR on July 18, 2005 to UTGR
pursuant to R.I. Gen. Laws §§ 41-1-1, et seq., 41-3-1, et seq., 41-3.1-1, et
seq., 41-4-1, et seq., 41-7-1, et seq., 41-11-1, et seq., 42-14-17 and 42-35-1,
et seq. and the rules and regulations promulgated thereunder, maintained in
place pursuant to DBR order dated October 18, 2010 (adopting the Hearing
Officer’s recommendation in the matter of UTGR, Inc., DBR No. 09-L-0150), and
incorporated by legislative amendment into R.I. Gen. Laws § 41-3.1-3(c), (vii)
License/Facility Permit Number 2011-11 issued by the DBR on June 28, 2011 to
Newport Grand, LLC pursuant to R.I. Gen. Laws §§ 41-1-1, et seq., 41-7-1, et
seq., 41-11-1, et seq., 42-14-17 and 42-35-1, et seq. and the rules and
regulations promulgated thereunder, the transfer of which to Premier
Entertainment II, LLC was authorized pursuant to DBR order dated June 29, 2015
(adopting the hearing officer’s recommendation in the matter of Premier
Entertainment II, LLC, DBR No. 15RA008) and confirmed by License/Facility Permit
Number 2015-1 issued by the DBR on July 14, 2015, and incorporated by
legislative amendment into R.I. Gen. Laws § 41-7-3(c), and License/Facility
Permit Number 2018-1 issued by the DBR on August 29, 2018 to Twin
River-Tiverton, LLC pursuant to R.I. Gen. Laws §§ 41-1-1, et seq., 41-7-1, et
seq., 41-11-1, et seq., 42-14-17 and 42-35-1, et seq. and the rules and
regulations promulgated thereunder, (viii) any licenses and/or approvals issued
by DBR to vendors, employees, owners or others with a Financial Interest
pursuant to R.I. Gen. Laws §§.I. Gen. et seq., 41-3-1, et seq., 41-3.1-1, et
seq., 41-4-1, et seq., 41-7-1, et seq., 41-11-1, et seq., 42-14-17 and 42-35-1,
et seq. and the rules and regulations promulgated thereunder, (ix) lottery
retailer license effective April 1, 2019 to March 31, 2020, issued by the
Division to UTGR pursuant to Rhode Island law, including


-10-

--------------------------------------------------------------------------------




but not limited to R.I. Gen. Laws §§ 42-61-1, et seq. and the rules and
regulations promulgated by the Division, as such license may be renewed,
reissued or extended, (x) the video lottery retailer license, effective April 1,
2019 to March 31, 2020, issued by the Division to UTGR pursuant to Rhode Island
law, including but not limited to R.I. Gen. Laws §§ 42-61.2-1, et seq. and the
rules and regulations promulgated by the Division, as such license may be
renewed, reissued or extended, (xi) the table game retailer license, effective
April 1, 2019 to March 31, 2020, issued by the Division to UTGR pursuant to R.I.
Gen. Laws §§ 42-61.2-1, et seq. and the rules and regulations promulgated by the
Division, as such license may be renewed, reissued or extended, (xii) lottery
retailer license effective April 1, 2019 to March 31, 2020, issued by the
Division to TRT pursuant to Rhode Island Law, including R.I. Gen. Laws §§
42-61-1, et seq. and the rules and regulations promulgated by the Division, as
such license may be renewed, reissued or extended, (xiii) the video lottery
retailer license, effective April 1, 2019 to March 31, 2020, issued by the
Division to TRT pursuant to Rhode Island Law, including R. I. Gen laws §§
42-61.2-1, et seq. and the rules and regulations promulgated by the Division, as
such license may be renewed, reissued or extended, (xiv) the table game retailer
license, effective April 1, 2019 to March 31, 2020, issued by the Division to
TRT pursuant to R.I. Gen. Laws §§ 42-61.2-1, et seq. and the rules and
regulations promulgated by the Division, as such license may be renewed,
reissued or extended, (xv) Gaming License #915 dated January 20, 2014, issued by
the Mississippi Gaming Commission to Premier Entertainment on December 19, 2013
pursuant to §§ 75-76-67 of the Mississippi Code of 1972, as amended, and all
extensions and renewals thereof, (xvi) all such other licenses, permits,
franchises, approvals, regulations, findings of suitability or other
authorizations granted under Gaming/Racing Laws or any other applicable laws
related thereto, (xvii) certification by the Rhode Island Secretary of State
that the qualified voters of the State have approved the expansion of gambling
at the Tiverton Casino, as defined herein, to include casino gaming, and (xviii)
certification by the Board of Canvassers of the Town of Tiverton that the
qualified electors of the Town of Tiverton have approved the expansion of
gambling at the Tiverton Casino to include casino gaming.
“Gaming/Racing Properties” shall mean, collectively, (i) each Facility, (ii) the
Biloxi Property, and (iii) any other casino or other gaming or racing
establishment or operation owned, managed or operated by the Company or any of
its Subsidiaries from time to time.
“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any
Gaming/Racing Authority and any Liquor Authority.
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct


-11-

--------------------------------------------------------------------------------




or indirect, (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness or other obligation of the primary obligor in respect
of which such Guarantee is made (or, if less, the maximum amount of such
Indebtedness or other obligation for which such Person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Guarantee) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder).
“Hard Rock Subsidiaries” shall mean, collectively, Premier Entertainment,
Premier Finance Biloxi Corp., a Delaware corporation, and Jamland, LLC, a
Delaware limited liability company.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Incremental Commitments” shall mean the “Incremental Commitments” as such term
is defined in the Credit Agreement in effect on the Effective Date, and loans
and commitments made pursuant thereto.
“Indebtedness” of any Person shall mean “Indebtedness” of any Person shall mean,
without duplication, (a) all obligations of such Person for borrowed money; (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person; (d)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) the financing of
insurance premiums, (iii) any such obligations payable solely through the
issuance of Equity Interests, and (iv) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person in accordance with GAAP (excluding disclosure on the notes and footnotes
thereto); provided that any earn-out obligation that appears in the liabilities
section of the balance sheet of such Person shall be excluded, to the extent (x)
such Person is indemnified for the payment thereof and such indemnification is
not disputed or (y) amounts to be applied to the payment therefor are in
escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the


-12-

--------------------------------------------------------------------------------




purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the Indebtedness secured; (f)
with respect to any Capital Lease Obligations of such Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP; (g) all net obligations of such Person in
respect of Hedging Agreements; (h) all obligations of such Person as an account
party in respect of letters of credit and bankers’ acceptances, except
obligations in respect of letters of credit issued in support of obligations not
otherwise constituting Indebtedness shall not constitute Indebtedness except to
the extent such letter of credit is drawn and not reimbursed within three (3)
Business Days of such drawing; (i) all obligations of such Person in respect of
Disqualified Capital Stock; and (j) all Contingent Obligations of such Person in
respect of Indebtedness of others of the kinds referred to in clauses (a)
through (i) above. The Indebtedness of any Person shall include the Indebtedness
of any partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor). The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person. For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans shall not constitute
Indebtedness. Operating leases shall not constitute Indebtedness hereunder
regardless of whether required to be recharacterized as Capital Lease
Obligations pursuant to GAAP.
“Investment” shall have the meaning set forth in Section 7.6(f) of this
Agreement.
“Joint Venture” shall mean any Person, other than an individual or a wholly
owned Subsidiary of TRWH, in which TRWH or a Subsidiary of TRWH (directly or
indirectly) holds or acquires an ownership interest (whether by way of capital
stock, partnership or limited liability company interest, or other evidence of
ownership).
“Knowledge” of the Company shall mean the actual and constructive knowledge,
after reasonable inquiry in good faith of direct reports, of all Senior
Executives and all directors of the Company and each of its Subsidiaries.
“Lenders” shall mean (a) each Person listed on Annexes A-1 or A-2 to the Credit
Agreement, (b) any Lender providing an Incremental Commitment pursuant to
Section 2.12 of the Credit Agreement and any Person that becomes a Lender
pursuant to Section 2.15 of the Credit Agreement and (c) any Person that becomes
a “Lender” under the Credit Agreement pursuant to an Assignment Agreement
thereunder, in each case, other than any such Person that ceases to be a Lender
pursuant to an Assignment Agreement or a Borrower Assignment Agreement under the
Credit Agreement. Unless


-13-

--------------------------------------------------------------------------------




the context requires otherwise, the term “Lenders” shall include any Swingline
Lender and any L/C Lender identified in the Credit Agreement.
“Leverage Ratio” shall mean, on any date, the ratio of Total Debt as of such
date to Consolidated EBITDA for the Test Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, encumbrance, charge or security interest in
or on such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, and (c) in the case of securities or other financial
assets (as defined in the Uniform Commercial Code), any purchase option, call or
similar right (including, without limitation, any adverse claim (as defined in
the Uniform Commercial Code)) of a third party with respect to such securities.
“Lincoln Facility” shall mean the facility located at 100 Twin River Road,
Lincoln, Rhode Island with the name “Twin River”.
“Liquor Authorities” shall mean, in any jurisdiction in which the Company or any
of its Subsidiaries sells and distributes liquor, the applicable alcoholic
beverage commission or other governmental authority responsible for
interpreting, administering and enforcing the Liquor Laws, including, without
limitation, the Alcoholic Beverage Control Division of the Mississippi
Department of Revenue and the DBR, Division of Commercial Licensing.
“Liquor Laws” shall mean the laws, rules, regulations and orders applicable to
or involving the sale and distribution of liquor by the Company or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.
“Liquor License” shall mean, in any jurisdiction in which the Company or any of
its Subsidiaries sells and distributes liquor, any license, permit or other
authorization to sell and distribute liquor that is granted or issued by the
applicable alcoholic beverage commission or other governmental authority
responsible for interpreting, administering and enforcing the Liquor Laws.
“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans
made under the Credit Agreement.
“Lottery Rules” means the “Rhode Island Lottery Rules and Regulations”, in
effect from time to time.
“Management Agreement” shall mean any management agreement that may be entered
into by the Company or any of its Subsidiaries with a third party manager for
the operation and maintenance of a Gaming/Racing Property.
“Management Position” shall mean all positions with any management authority
(including any position that involves the supervision of employees or is
responsible for an area or any portion of the business of the Facility) within
the Company and any of its Subsidiaries.


-14-

--------------------------------------------------------------------------------




“Material Action” shall mean any action by the Board related to the change in
composition of the Board or any other material action by the Board, including,
without limitation, decisions regarding the issuance of securities or the
incurrence of indebtedness by a Rhode Island Company, the guarantee by either
Rhode Island Company of indebtedness of any other Person, decisions related to
the employment and/or compensation of Persons holding Senior Executive Positions
and decisions regarding material capital expenditures by a Rhode Island Company.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, condition (financial or otherwise) or operating
results of the Company and its Subsidiaries, taken as a whole or (b) a material
impairment of the ability of the Company or any of its Subsidiaries to perform
any of its obligations under this Agreement or any Credit Document to which it
is or will be a party; provided that the reduction in revenue of the Company and
its Subsidiaries due to the commencement and implementation of gaming activities
in Massachusetts shall not be deemed to be a Material Adverse Effect.
“Material Agreement” shall mean any contract or agreement (a) that is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K promulgated by the SEC under the U.S. Securities Act of 1933, as amended),
(b) contracts pursuant to which TRWH or any of its Subsidiaries is reasonably
expected to incur obligations or liabilities to pay in excess of $1,500,000 per
annum, (c) any contract between a Rhode Island Company, on the one hand, and
TRWH, TRMG or any of its Subsidiaries, on the other hand, (d) contracts to which
TRWH or any of its Subsidiaries is a party with respect to which a breach,
nonperformance, cancellation or failure to renew has had or would reasonably be
expected to have a material adverse effect (i) on the financial condition or
results of operations of (A) any Rhode Island Company individually or (B) TRWH
and its Subsidiaries, taken as a whole, or (ii) on any Gaming/Racing License,
and (e) any contract or agreement between TRWH and its Subsidiaries and any
other Person with respect to any Joint Venture to which TRWH or any of its
Subsidiaries is (or is proposed to be) a party.
“Maximum Leverage Ratio” shall mean 4.75:1; provided, however, that: (a) with
respect to the six-month period commencing July 1, 2021 and ending December 31,
2021, upon not less than 90 days’ prior written notice (unless TRWH, the DBR and
the Division agree otherwise following the delivery of such notice), the DBR and
the Division shall be entitled, in their sole discretion, to reduce the Maximum
Leverage Ratio applicable during such period (and all subsequent periods,
subject to any further reductions pursuant to clause (y)) to 4.5:1 and (b) with
respect to any quarterly period thereafter (commencing with the fiscal quarter
ending March 31, 2022), on one or more occasions and, in each case, upon not
less than 90 days’ prior written notice (unless TRWH, the DBR and the Division
agree otherwise following the delivery of such notice), the DBR and the Division
shall be entitled, in their sole discretion, to reduce the Maximum Leverage
Ratio applicable during such period (and all subsequent periods) by 0.25:1 (for
example, from 4.5:1 to 4.25:1), but in no event shall the Maximum Leverage Ratio
be reduced below 4:1.
“Minimum Employee Number” shall have the meaning set forth in Section 7.5(f).


-15-

--------------------------------------------------------------------------------




“Mortgages” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Permitted Liens) in favor of Collateral Agent on behalf of
the Secured Parties on each Mortgaged Real Property (as defined in the Credit
Agreement).
“Net Terminal Income” shall have the meaning set forth in Section 42-61.2(11) of
the General Laws of Rhode Island, as amended from time to time.
“Newport Facility” shall mean the facility formerly known as the Newport Grand
located at 150 Admiral Kalbfus Road, Newport, Rhode Island 02840.
“Newport Grand” means the former Newport Grand gaming facility located at the
Newport Facility.
“Newport Lottery Licenses” means, collectively, (i) the lottery retailer license
issued by the Division pursuant to Chapter 61 of Title 42 of the Rhode Island
General Laws and the Lottery Rules promulgated thereunder and (ii) the video
lottery retailer license issued by the Division pursuant to Chapter 61.2 of
Title 42 of the Rhode Island General Laws and the Lottery Rules promulgated
thereunder, in each case, associated with Newport Grand.
“Non-Recourse Capital Lease Obligations” shall mean any Capital Lease
Obligations entered into in connection with one or more “sale-leaseback”
transactions for which the Rhode Island Companies are not liable, either as a
lessee connection therewith or a guarantor thereof.
“Pari-mutuel Facility” means any facility or venue offering, pari-mutuel betting
and/or Simulcasts, and/or licensed pursuant to R.I. Gen. Laws §41-3.1-3 and/or
R.I. Gen. Laws §41-7-3.
“Pari-mutuel Law” shall mean any law, statute or regulation governing or
regulating pari-mutuel betting or Simulcasts in the State.
“PE II” shall have the meaning set forth in the Preamble hereto.
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by,


-16-

--------------------------------------------------------------------------------




the Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or the then
equivalent grade) by S&P;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above.
“Permitted Liens” shall have the meaning set forth in Section 7.6(e).
“Person” means a natural person, partnership (general or limited), corporation,
limited liability company, business trust, joint stock company, trust, business
association, unincorporated association, joint venture, governmental entity or
other entity or organization.
“Premier Entertainment” shall mean Premier Entertainment Biloxi LLC, a Delaware
limited liability company.
“Prior Agreement” shall have the meaning set forth in the Recitals.
“Prior Undertakings” shall mean all commitments listed on Exhibit H.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.
“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
TRWH, TRMG or any Subsidiary thereof, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in TRWH, TRMG or any Subsidiary thereof, (b)
management, oversight or similar fees payable to any Affiliate of any of the
Company and its Subsidiaries (in each case other than to the Company or any
Subsidiary thereof), (c) any loan, advance or other Investment in any direct or
indirect holder of any Equity Interest in TRWH, TRMG or any Subsidiary thereof
(other than any such loans, advances or other Investments made to TRMG or any
Subsidiary thereof), and (d) any payment or prepayment of principal of, premium,
if any,


-17-

--------------------------------------------------------------------------------




or interest on, or redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund or similar payment with respect to
any Indebtedness payable to any Affiliate of the Company or any of its
Subsidiaries or any subordinated indebtedness (in each case other than to TRMG
or any Subsidiary thereof).
“Restricted Subsidiary” shall mean all existing and future Subsidiaries of TRWH
other than the Unrestricted Subsidiaries.
“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Subsidiary or any Gaming/Racing Property from trust or other similar arrangement
to TRWH or any of its Subsidiaries from time to time.
“Revolving Loans” shall mean (a) the revolving credit loans made by the
Revolving Lenders identified in the Credit Agreement to TRWH pursuant to
Section 2.01(a) of the Credit Agreement and (b) revolving loans made pursuant to
any Incremental Commitments.
“Rhode Island Companies” and “Rhode Island Company” shall have the meaning set
forth in the Preamble hereto.
“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.
“Secured Parties” shall mean the Administrative Agent, the Auction Manager
identified in the Credit Agreement, the Collateral Agent and/or any Lead
Arrangers identified in the Credit Agreement, the Lenders identified in the
Credit Agreement, any Person identified in the Credit Agreement that is party to
a credit swap contract and any Cash Management Bank identified in the Credit
Agreement that is a party to a secured cash management agreement.
“Security Agreement” shall mean the security agreement among the Credit Parties
and Collateral Agent, as the same may be amended in accordance with the terms
thereof and the Credit Agreement.
“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages (as defined in the Credit Agreement in effect on the Effective Date)
and each other security document or pledge agreement, instrument or other
document executed and delivered by a Credit Party to grant, pledge or perfect a
security interest in any property acquired or developed that is of the kind and
nature that would be required to constitute Collateral (as such term is defined
in the Credit Agreement in effect on the Effective Date) on the Effective Date.
“Senior Credit Agreement” means the Credit Agreement or, if the Credit Agreement
is refinanced or terminates, the principal senior credit facility of the Rhode
Island Companies entered into in compliance with the terms of this Agreement,
including Section 7.6.
“Senior Executive” shall mean an individual employed in a Senior Executive
Position with TRWH, TRMG, UTGR or TRT.


-18-

--------------------------------------------------------------------------------




“Senior Executive Position” shall have the meaning set forth in Section 4.4 of
this Agreement.
“Significant Subsidiary” shall mean UTGR, any Subsidiary of UTGR, TRT, any
Subsidiary of Premier Entertainment and any Subsidiary thereof that owns,
operates, manages or conducts the hotel or gaming business at the Biloxi
Property and any other Subsidiary of the Company that would constitute a
“Significant Subsidiary” of the Company as such term as defined in Rule 1-02 of
Regulation S-X promulgated by the SEC under the U.S. Securities Act of 1933, as
amended.
“Simulcast” shall mean a live television broadcast of programs either interstate
or intrastate to a licensee of a licensed facility, which programs are
sanctioned or licensed in the state of origin.
“State” shall mean the State of Rhode Island.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
TRWH.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, withholdings, fees or other charges of any nature
(including interest, penalties and additions thereto) that are imposed by any
Governmental Authority.
“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of TRWH and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC or are required to have been filed with the SEC.
“Term” shall have meaning set forth in Section 2.1 of this Agreement.
“Term Loans” shall mean (a) the term loans made pursuant to Section 2.01(c) of
the Credit Agreement and (b) term loans made pursuant to any Incremental
Commitments.
“Tiverton Casino” shall mean the casino built on the Tiverton Property.
“Tiverton Property” shall mean collectively, the property(ies) owned by TRT
located at 777 Tiverton Casino Boulevard, Tiverton, Rhode Island.


-19-

--------------------------------------------------------------------------------




“Tiverton VLT Contract” means the Master Video Lottery Terminal Contract by and
between the Division and Newport Grand, LLC (f/k/a Newport Grand Jai Alai, LLC),
dated November 23, 2005, as amended, and as assigned to TRT, and as may be
further amended from time to time.
“Total Debt” shall mean, at any time, the total Indebtedness of TRWH and its
Restricted Subsidiaries at such time, excluding all (a) Indebtedness of the
Colorado Subsidiaries that is not secured by any assets of the Company or its
Subsidiaries (other than the Colorado Subsidiaries) and for which recourse is
limited to the Colorado Subsidiaries and their assets and (b) any Non-Recourse
Capital Lease Obligations.
“Transactions” shall mean, collectively, (a) the entry into the Credit Agreement
and the other documents related thereto, (b) the issuance of the Bond Debt on
May 10, 2019, and (c) the payment of fees and expenses in connection with the
foregoing.
“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming/Racing Authority from time to time with respect to the Equity Interests
of any Subsidiary (or any Person that was a Subsidiary) or any Gaming/Racing
Property.
“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Subsidiary or any Gaming/Racing Property into trust or other similar arrangement
required by any Gaming/Racing Authority from time to time.
“TRMG” shall have the meaning set forth in the Preamble hereto.
“TRWH” shall have the meaning set forth in the Preamble hereto.
“Twin River Casino” shall mean the Twin River Casino, located in Lincoln, Rhode
Island.
“Unrestricted Subsidiaries” shall mean (a) as of the Effective Date, the
Subsidiaries listed on Schedule 8.12(c) to the Credit Agreement (including the
Colorado Subsidiaries), (b) any Subsidiary of TRWH designated as an
“Unrestricted Subsidiary” pursuant to and in compliance with Section 9.12 of the
Credit Agreement, and (c) any Subsidiary of an Unrestricted Subsidiary (in each
case, unless such Subsidiary is no longer a Subsidiary of TRWH or is
subsequently designated as a Restricted Subsidiary pursuant to the Credit
Agreement.
“UTGR” shall have the meaning set forth in the Preamble hereto.
“Video Lottery Games” shall mean lottery games played on Video Lottery
Terminals.
“Video Lottery Terminal” shall mean any electronic computerized video game
machine that, upon the insertion of cash or voucher, is available to play a
video game, and which uses a video display and microprocessors in which, by
chance, the player may receive free games or credits that can be redeemed for
cash; provided that this term shall not include a machine that directly
dispenses coins, cash or tokens.


-20-

--------------------------------------------------------------------------------




“VLT Addback” shall mean, for any Test Period, the aggregate amount per annum of
capital expenditures for video lottery terminal replacement or maintenance in or
with respect to the Companies.
“VLT Contract” shall mean that certain Master Video Lottery Terminal Contract,
dated as of July 18, 2005, by and between the Division and UTGR, as amended, and
as may be further amended from time to time.
Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, in each case solely to
the extent that such amendments, restatements, extensions, supplements and other
modifications are entered into in compliance with the terms of this Agreement,
(b) references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law,
(c) the word “including” means “including without limitation”, (d) the word “or”
is disjunctive but not exclusive, and (e) prior drafts of this Agreement will be
disregarded.
2.    Term and Termination; Effect of Termination; Effect of Agreement and
Termination.
2.1    This Agreement shall be effective until terminated in accordance with
Section 2.2 hereof (the “Term”).
2.2    This Agreement shall terminate:
(a)    upon written notice of such termination from DBR and the Division to the
Company, which termination may be effected by DBR and the Division at any time
acting in their sole discretion and in accordance with the laws of the State; or
(b)    upon written notice from the Company to DBR and the Division in the event
the Company shall no longer be involved in the ownership or management of both
Facilities; provided, that, for the avoidance of doubt, any transfer or
cessation of the business of either of the Facilities shall be subject to the
requirements of the Pari-mutuel Laws and be subject to approval by DBR and the
Division, as applicable, and, provided, further, in the event that the Company
is no longer involved in the ownership or management of either one of the
Facilities pursuant to a transaction permitted under this Agreement or as may be
consented to by the DBR and the Division but remains involved in the ownership
or management of the other Facility, only the provisions of this Agreement
applicable to such Facility as to which the Company is no longer involved in the
ownership or management shall terminate.
2.3    Without limitation to DBR’s and the Division’s regulatory authority and
any remedies in law or in equity available to DBR and the Division (including,
without limitation, as set forth in this Agreement), in the event of a
termination of this Agreement by DBR and the Division pursuant to Section 2.2
hereof, DBR and the Division may, but shall not be obligated to, revoke either
or both of the Rhode Island Companies’ licenses


-21-

--------------------------------------------------------------------------------




with regard to the applicable Facility in a manner consistent with the laws of
the State. In addition, the existence of this Agreement and any termination of
this Agreement shall not affect any liability of any of the parties that has
accrued prior to the date of this Agreement or its termination or as a result of
such termination or of the acts giving rise to such termination, including,
without limitation, the liability of any party for any default by such party in
the performance of its obligations under the Continuing Prior Undertakings (or,
with respect to the Prior Undertakings other than the Continuing Prior
Undertakings, for any default prior to July 1, 2016), the Prior Agreement or
this Agreement, nor shall it affect the coming into force or continuance in
force of any provision of this Agreement which is expressly intended to continue
in force on or after such termination. Sections 1, 2, 8 and 9 hereof shall
survive any termination of this Agreement. Termination of this Agreement shall
in no way act as a basis to affect the on-going business of any Facility. The
Lincoln Facility shall continue in business unless UTGR’s license(s) have been
suspended or revoked or UTGR is otherwise limited by an order of the DBR or the
Division and the Tiverton Casino shall continue in business unless TRT’s
license(s) have been suspended or revoked or TRT is otherwise limited by an
order of the DBR or the Division. Subject to Section 3 hereof, for the avoidance
of doubt, the regulatory authority of the DBR and the Division under applicable
laws and regulations of the State in respect of the licensing of directors,
officers or owners of TRWH, and in respect to any change in control of TRWH,
shall not be affected hereby and shall apply independently of the terms hereof
or any compliance or non-compliance with the terms hereof, the terms and
conditions required by the DBR and the Division in connection with their
approval of a change of control and any acquirer of TRWH to be determined by
them in light of the circumstances then presented.
2.4    This Agreement shall be effective on the Effective Date and supersedes in
its entirety the Prior Agreement on a prospective basis from and after the
Effective Date; provided, however, that in no event shall (a) the Continuing
Prior Undertakings be deemed to be suspended (and such Continuing Prior
Undertakings shall continue in accordance with their terms), (b) the existence
or operation of this Agreement relieve any of the Rhode Island Companies from
liability or otherwise affect the rights of DBR or the Division for any (i)
prior breach by the Company of the Prior Agreement or any of the Continuing
Prior Undertakings or (ii) breach by the Company prior to July 1, 2016 of the
Prior Undertakings (other than the Continuing Prior Undertakings), and
(c) subject to clause (b), the Leverage Ratio shall be calculated in accordance
with this Agreement for any period after June 30, 2019.
3.    Ownership of the Rhode Island Companies.
3.1    Attached as Exhibit A hereto is a table indicating all Persons who, to
the Company’s Knowledge as of the Effective Date, hold a 5% or greater direct or
indirect equity Financial Interest in each Rhode Island Company and the amount
of such equity Financial Interest as of such date. In the event the Company
acquires Knowledge that (i) any Person holding a direct or indirect Financial
Interest in either of the Rhode Island Companies proposes to change its holding
from below 5% of the total of any class of Financial Interests in such Rhode
Island Company to 5% or more (but, in all cases, less than the Control
Threshold) or (ii) any Person holding a 5% or more direct or indirect


-22-

--------------------------------------------------------------------------------




Financial Interest in either of the Rhode Island Companies increases its holding
by more than 1% of the total of any class of Financial Interests in such Rhode
Island Company (but, in all cases, less than the Control Threshold), the Company
shall, within three (3) Business Days of acquiring Knowledge of any such change
or proposed change, notify DBR and the Division and, subject to the review and
approval process set forth below in Sections 3.2 and 3.3 hereof, as applicable,
update Exhibit A hereto and deliver such updated exhibit to DBR and the
Division. The Company shall use best efforts to monitor changes in the ownership
of direct or indirect Financial Interests in the Rhode Island Companies based on
publicly reported information and other information reasonably available to it.
3.2    Pursuant to the organizational documents of TRWH, TRMG, UTGR and TRT, any
purported direct or indirect transfer of Financial Interests that purports to
result in a Person acquiring 5% or greater of the total of any class of
Financial Interests in such entity shall be null and void and shall not be
recognized by the applicable entity unless and until (A) such Person shall have
received a written approval from DBR and the Division and/or been approved as
suitable by DBR and the Division to hold such Financial Interest or (B) such
Person has received a prior written notice from the applicable Governmental
Authorities (including DBR and the Division) that such Person is not required to
hold a license from DBR and the Division and/or be approved as suitable by DBR
and the Division to hold such Financial Interest (the “5% Transfer
Restriction”). TRWH, TRMG, UTGR and TRT shall maintain the 5% Transfer
Restriction in their respective organizational documents so as to prohibit any
Person from acquiring a 5% or greater direct or indirect Financial Interest in
any class of Financial Interests in either of the Rhode Island Companies unless
such Person shall have first obtained written approval from DBR and the Division
making a determination of suitability to hold such direct or indirect Financial
Interest in such Rhode Island Company in accordance with the rules and
procedures set forth by DBR and the Division in their sole discretion from time
to time; provided, however, that, notwithstanding any provision of any
organizational documents of TRWH, TRMG, UTGR or TRT, the 5% Transfer Restriction
shall not apply with respect to a change in the percent of class of Financial
Interests held by a Person that (x) results solely from a decrease in the
aggregate number of Financial Interests in such class of Financial Interests
outstanding as a result of stock repurchases by the Company pursuant to a
repurchase plan or program and (y) does not result in such Person acquiring a 6%
or greater direct or indirect Financial Interest in any class of Financial
Interests in any of the Rhode Island Companies.
3.3    Pursuant to the organizational documents of TRWH, TRMG, UTGR and TRT,
once a Person has obtained approval from DBR and the Division to hold a 5% or
greater Financial Interest in either Rhode Island Company (if required), any
purported transfer of Financial Interests in any of such entities that purports
to result in a Person acquiring a direct or indirect Financial Interest in any
class of Financial Interests in such Rhode Island Company equal to or in excess
of the Control Threshold shall be null and void and shall not be recognized by
the applicable entity unless (A) such Person shall have first obtained written
approval from DBR and the Division making a determination of suitability to hold
such Financial Interest in such Rhode Island Company equal to or in excess of
the Control Threshold in accordance with the rules and procedures set forth by


-23-

--------------------------------------------------------------------------------




DBR and the Division in their sole discretion from time to time or (B) such
Person has received prior written notice from the applicable Governmental
Authorities (including the DBR and the Division) that such Person is not
required to obtain written approval from DBR and the Division (the “Control
Threshold Transfer Restriction”). TRWH, TRMG, UTGR and TRT shall maintain the
Control Threshold Transfer Restriction in their respective organizational
documents.
3.4    With respect to any Person that has been approved by the DBR as an
“Institutional Investor,” if the Company acquires Knowledge that such
Institutional Investor seeks to increase its direct or indirect Financial
Interest in any class of Financial Interests in either of the Rhode Island
Companies in excess of the requirements and restrictions applicable to such
Person in connection with its approval as an “Institutional Investor,” the
Company shall use all efforts within its control to not permit such increase
unless such Person shall have first obtained written approval from DBR and the
Division making a determination of suitability to hold such direct or indirect
Financial Interest in such Rhode Island Company in accordance with the rules and
procedures set forth by DBR and the Division in their sole discretion from time
to time; provided, however, that written approval from DBR and the Division
shall not be required with respect to a change in the percent of class of
Financial Interests held by a Person that (x) results solely from a decrease in
the aggregate number of Financial Interests in such class of Financial Interests
outstanding as a result of stock repurchases by the Company pursuant a
repurchase plan or program and (y) to the extent that such Person would hold 15%
or more of an outstanding class of Financial Interests in either of the Rhode
Island Companies following such stock repurchases, does not result in the
percent of class of Financial Interests in either of the Rhode Island Companies
held directly or indirectly by such Person increasing by an amount equal to 1%
or more of the outstanding class of Financial Interests (after giving effect to
such repurchases). Pursuant to the Bylaws of TRWH, any transfer of Financial
Interests in violation of the Gaming Laws (as defined therein) will be void
until (a) TRWH ceases to be subject to the jurisdiction of the applicable Gaming
Authority (as defined therein) or (b) the applicable Gaming Authority, by
affirmative action, validates such transfer or waives any defect in such
transfer. As a result, any transfer of indirect or direct Financial Interests in
any Rhode Island Company that results in the Company acquiring Knowledge that a
Person that has been approved by the DBR as an “Institutional Investor”
increasing its ownership of direct or indirect Financial Interest in any class
of Financial Interests in such Rhode Island Company by an amount in excess of
the requirements and restrictions applicable to such Person in connection with
its approval as an “Institutional Investor” (other than an increase in the
percent of class of Financial Interests held by a Person that (x) results solely
from a decrease in the aggregate number of Financial Interests in such class of
Financial Interests outstanding as a result of stock repurchases by the Company
pursuant to a repurchase plan or program or (y) to the extent that such Person
would hold 15% or more of an outstanding class of Financial Interests in any
Rhode Island Company following such stock repurchase, does not result in the
percent of class of Financial Interests in any of the Rhode Island Companies
held directly or indirectly by such Person increasing by an amount equal to 1%
or more of the outstanding class of Financial Interests (after giving effect to
such repurchases)) shall be null and void and shall not be recognized by any
Rhode Island Company or the Company, as the case may be, unless and until such


-24-

--------------------------------------------------------------------------------




Person shall have received written approval making a determination of
suitability from DBR and the Division with respect to such increase.
3.5    The parties acknowledge that any transactions purporting to be
acquisitions of Financial Interests in TRWH, TRMG, UTGR and/or TRT that are null
and void pursuant to the applicable entity’s organizational documents shall not
be considered acquisitions of Financial Interests in TRWH, TRMG, UTGR and/or TRT
for purposes of this Agreement. For the avoidance of doubt, the DBR and the
Division shall be entitled to consider in making the determination of the
“suitability” of a Person for any purpose under this Agreement, including, to
(i) hold a 5% or greater direct or indirect Financial Interest in either Rhode
Island Company or (ii) hold a direct or indirect Financial Interest in any class
of Financial Interests in either Rhode Island Company equal to or in excess of
the Control Threshold, the Competitive Activities of such Person (assuming the
definition of “Competitive Activities” is defined by reference to any
jurisdiction or geographic location in which the Company or any of its
Subsidiaries owns, manages or operates a Gaming/Racing Property). The DBR and
the Division will promptly notify the Company of any approval described in this
Section 3 and the material terms and conditions of any such approval.
3.6    The Company shall maintain (a) subsection (l), Article Fourth of UTGR’s
Certificate of Incorporation (as amended on July 10, 2014, the “UTGR Certificate
of Incorporation”), (b) section 12 of the Third Amended and Restated Operating
Agreement of TRT (in the form attached as Exhibit G hereto, the “TRT Operating
Agreement”), (c) section 4.07 of TRWH’s Certificate of Incorporation (as amended
February 14, 2011, the “TRWH Certificate of Incorporation”), and (d) subsection
(5), Article Fourth of the TRMG Certificate of Incorporation (as amended July
10, 2014, the “TRMG Certificate of Incorporation”) and shall not further amend
or modify any of such sections without the prior written approval of DBR and the
Division. The Company shall take all actions within its control necessary to
enforce the aforementioned provisions of UTGR’s, TRT’s, TRWH’s and TRMG’s
governing documents so as to prohibit any Person from transferring or acquiring
a Financial Interest in UTGR, TRT, TRWH and/or TRMG, respectively, in violation
of the aforementioned governing document provisions of those entities and/or the
requirements and restrictions applicable to such Person, and shall promptly
provide written notice to the DBR and the Division of any such actions taken by
the Company.
3.7    The Company shall provide, or cause to be provided, to the DBR and the
Division, (x) promptly following the end of each fiscal quarter (but no later
than five (5) Business Days following the end of such fiscal quarter),
(y) promptly following any stock repurchase by the Company pursuant to a
repurchase plan or program (but no later than five (5) Business Days following
such the date of such repurchase), and (z) promptly following any more frequent
request by the DBR of the Division (but no later than five (5) Business Days
following such request), a list setting forth, to the Company’s Knowledge (based
on publicly reported information and other information reasonably available to
it, including the results of any “broker searches” conducted by it), the
stockholders owning (whether beneficially or directly) more than 5% of the
equity Financial Interests of TRWH (or, if either of UTGR or TRT is no longer
the indirect wholly owned subsidiary of TRWH, a list setting forth, to the
Company’s Knowledge, the stockholders of any successor


-25-

--------------------------------------------------------------------------------




Person or Persons that hold, directly or indirectly, equity interests or other
direct or indirect equity Financial Interests in UTGR and/or TRT). In connection
with its obligations in the preceding sentence, the Company shall use
commercially reasonable efforts to obtain such information from any applicable
transfer agent or other Person charged with recording or maintaining such
information, and the Company shall, conduct “broker searches” in the manner
contemplated by Rule 14a-13 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended, no less frequently than quarterly and, in connection
with the stockholder list delivered pursuant to clause (x) of this Section 3.7,
include a certification that such “broker searches” were conducted in accordance
with the terms hereof.
3.8    The Company shall provide, or cause to be provided, to the DBR and the
Division, promptly following the written request of the DBR or the Division
access at a place and time requested by the DBR and the Division to a list of
Person or Persons that (a) are lenders under the Credit Agreement, along with
the amount of indebtedness thereunder held by such Person or Persons, and (b)
hold, directly or indirectly, Financial Interests in either Rhode Island Company
constituting Indebtedness secured by the Facility or Equity Interests in either
Rhode Island Company. In connection with its obligations in the preceding
sentence, the Company shall use commercially reasonable efforts to obtain such
information from any applicable administrative agent, transfer agent or other
Person charged with recording or maintaining such information.
4.    Management and Officers.
4.1    The Rhode Island Companies shall each have a board of directors (with
respect to the applicable Rhode Island Company, the “Board”) that shall be
responsible for the management of such Rhode Island Company. Members of each
Board shall be subject to licensing by DBR and approval by the Division pursuant
to its statutory and regulatory authority, which license may be issued by DBR
and which approval may be granted by the Division in accordance with the rules
and procedures established by DBR and the Division from time to time. The names
of the current Board members are set forth on Exhibit B hereto. In the event of
any proposed change in the composition of either Board, the Company shall,
within three (3) Business Days prior to such proposed change or first acquiring
Knowledge of such proposed change (whichever is earlier), notify DBR and the
Division of such proposed change. The Company shall also notify DBR and the
Division regarding any proposed Material Action by either Board three (3)
Business Days prior to any such proposed action. Upon request, the Company shall
provide DBR and the Division with an opportunity to inspect at the Company’s
offices or at DBR’s or the Division’s offices (the location to be at the
discretion of DBR and the Division) any minutes or resolutions of the applicable
Board as well as any documents provided to such Board in connection with the
execution of their management responsibilities with regard to the applicable
Rhode Island Company. Subject to the licensing authority of DBR and the general
statutory and regulatory authority of the Division to operate and control the
Facilities and Section 4.2 hereof, the applicable Board may delegate certain
management responsibilities to officers and other managers of the Company.


-26-

--------------------------------------------------------------------------------




4.2    Attached as Exhibit C hereto is a detailed description of the
organizational structure and the management structure of the Company in effect
as of the Effective Date indicating (a) TRWH and each of its Subsidiaries and
(b)(i) all Management Positions at the Company of director level (e.g., director
of a business area or function) and higher, (ii) a description of the scope of
authority and duties involved in each Management Position, and (iii) a
description of to whom each Management Position reports within the management
structure of the Company. Exhibit C shall also include the name of each Person
who holds each Management Position as of the Effective Date. Subject to the
licensing authority of DBR and the Division’s statutory and regulatory authority
to operate and control the Facilities, in the event of any change or proposed
change in personnel, management structure, scope of employee authority or
duties, or reporting lines of the Company and its Subsidiaries that would
require a modification of Exhibit C, the Company shall notify DBR and the
Division in writing within three (3) days of such proposed change or first
acquiring Knowledge of such proposed change (whichever is earlier).
4.3    The Company shall at all times employ a compliance officer (the
“Compliance Officer”) who shall be subject to application and licensure process
of the DBR and approval by the Division. The parties hereto acknowledge and
agree that the Company is in the process of hiring a new Compliance Officer, and
such new Compliance Officer shall be hired as promptly as practicable following
the date of this Agreement, but no later than January 1, 2020 (or such later
date as the DBR and the Division may approve, such approval not be unreasonably
withheld, conditioned or delayed provided that the Company is acting in good
faith in diligently pursuing such hiring). The Compliance Officer shall have
those responsibilities set forth on Exhibit D hereto (“Duties and
Responsibilities of Compliance Officer”) and shall as promptly as practicable
report to the DBR and the Division in writing any instances of noncompliance
known to the Compliance Officer, after due inquiry, with the terms of this
Agreement or noncompliance with any Rhode Island statutory or regulatory
requirements by the Company. Without limiting the responsibilities of the
Compliance Officer set forth on Exhibit D hereto, the Compliance Officer shall
be required to: (i) monitor compliance by the Company with all applicable Rhode
Island laws and regulations and compliance with all terms of the Regulatory
Agreement (including the Code of Business Conduct and Ethics set forth on
Exhibit F hereto), the VLT Contract and the Tiverton VLT Contract, (ii) serve as
a liaison between the Company, on the one hand, and the DBR and the Division, on
the other hand, with respect to the foregoing, and (iii) on a quarterly basis,
review the employees, vendors, personnel and other service providers with
respect to each Facility who are subject to licensing by DBR and approval by the
Division pursuant to its statutory and regulatory authority and shall promptly
report within five (5) calendar days to the DBR and the Division in writing any
noncompliance or failure of such employees, vendors, personnel or other service
providers to be licensed in accordance with applicable statutory or regulatory
requirements. Further, the Compliance Officer shall be made reasonably available
to promptly respond to information requests from the DBR and the Division
(including pursuant to Section 6) and provide reports to DBR and the Division in
writing, as requested by the DBR or the Division, and on a regular basis, but no
less than semi-annually, regarding compliance with (a) all applicable laws and
rules and regulations; (b) this Agreement (including the Code of Business
Conduct and Ethics set forth on Exhibit F hereto); (c) the VLT Contract; (d) the
Tiverton VLT Contract; and (e) all


-27-

--------------------------------------------------------------------------------




applicable decrees and orders of any Governmental Authority. In addition to the
responsibilities of the Compliance Officer set forth on Exhibit D, he/she shall
be responsible for implementing a written compliance protocol, which includes a
process for verification, monitoring and action plan pertaining to, compliance
with (a)-(e).
4.4    As used herein, a “Senior Executive Position” shall mean any Person
deemed by the DBR and/or the Division, in their sole discretion, to be in a
Management Position or otherwise in a decision-making or control capacity with
regard to the Facilities or the Company regardless of such Person’s position or
title. The DBR and the Division reserve the right to review from time to time as
it deems necessary in their sole discretion the functional duties and
responsibilities of any Person and determine whether such Person is assuming
duties that constitute a decision-making or control capacity.
4.5    Without limiting any other term of this Agreement, the Rhode Island
Companies shall, and the Company shall cause the Rhode Island Companies, at all
times, to, employ a management team to occupy each Management Position for each
Facility in accordance with the provisions of this Section 4.5. The structure
of, and Management Positions included in, such management team for each Facility
shall be subject to the prior approval of the DBR and the Division, and the
individuals filling the Management Positions included in such management team
for each Facility shall be subject to licensure by the DBR and approved by the
Division. Each Person that occupies a Management Position of either Facility
will be required to devote his/her primary time and attention to such Facility
in order to fulfill the fiduciary duty of the Company to protect the revenue
stream of the State and the Facility and manage the Facility in a manner
substantially consistent with a first class gaming facility located elsewhere in
the United States pursuant to regulations duly adopted pursuant to state law.
Each of TRWH and TRMG acknowledges that its respective directors and officers
are obligated to exercise their respective fiduciary or equivalent duties in
accordance with applicable law, including to ensure that TRMG’s officers oversee
the management of each Facility, including the management team for each
Facility, with due care and as fiduciaries.
4.6    The Company shall use reasonable commercial efforts to ensure that all
officers, directors, key employees and other individuals in a management role of
TRWH, TRMG, UTGR and TRT be competent and suitable for their respective role,
and shall cause such individuals to fulfill their duties as contemplated hereby.
5.    Competitive Activities; Related Party Transactions.
5.1    The Company confirms that (a) its fiduciary duty includes protecting the
revenue stream of the State and the Facility, (b) any Competitive Activity that
may affect that revenue is detrimental to the State, the Facility, UTGR, TRT,
TRMG and TRWH, and (c) it shall cause UTGR and TRT to conduct the business of
the applicable Facility in a manner consistent with fulfilling the foregoing
obligations.
5.2    The Company and its Subsidiaries, and the respective directors, officers
and management personnel of the Company and its Subsidiaries, shall not engage
in any


-28-

--------------------------------------------------------------------------------




Competitive Activities. The Company shall immediately notify DBR and the
Division in writing upon acquiring Knowledge of:
(a)    any instances in which any directors, officers or other employees of the
Company or its Subsidiaries have engaged or intend to engage in Competitive
Activities;
(b)    any transaction or series of related transactions, directly or
indirectly, between the Company or any of its Subsidiaries, on the one hand, and
any director, officer or other employee of the Company or any of its
Subsidiaries, on the other hand, other than customary compensation arrangements
(whether in the form of cash, equity awards or customary benefit plans), expense
reimbursement, director and officer insurance coverage and/or indemnification
arrangements (and related advancement of expenses);
(c)    any other transaction or series of transactions involving any director,
officer or other employee of the Company or any of its Subsidiaries that could
conflict with such director’s, officer’s or other employee’s fiduciary,
employment or other duties to the Company or any of its Subsidiaries; or
(d)    any instances in which a holder of 5% or greater of any class of direct
or indirect Financial Interest in either Rhode Island Company engages in, or
proposes to engage in, Competitive Activities.
The Company shall provide in writing all information requested by DBR and the
Division in connection with the occurrence of any of the events described in
clauses (a) through (d) above.
5.3    The Company shall use best efforts to monitor whether any director,
officer, other employee or 5% or greater holder of any class of direct or
indirect Financial Interest of either Rhode Island Company and its Subsidiaries
engages in any of the activities described in clauses (a) through (d) of
Section 5.2. Said monitoring should be incorporated into any compliance
protocols and reported to the DBR and the Division. In the event any director,
officer or any other employee of the Company or its Subsidiaries engages in any
of the activities described in clauses (a) through (d) of Section 5.2, the
Company shall immediately notify DBR and the Division of the activity in writing
and all steps taken to correct the issue and protect the interests of the State.
Upon any notification to the DBR and the Division of any such activities by the
Company or its directors, officers, or other employees, in addition to any other
remedy in law or equity that protects the interests of the State, each of the
DBR and the Division may take regulatory action including (a)  the suspension or
revocation of the pari-mutuel facility license and/or permit to conduct
Simulcasts in a manner consistent with the laws of the State, (b) suspension or
revocation of any other license at issue in connection with such activities in a
manner consistent with the laws of the State, and/or (c) imposition of a
monetary penalty in accordance with the terms set forth herein. Upon the request
of the DBR or the Division, the DBR and/or the Division shall have the right to
cause TRWH to convene a meeting of its board of directors at which
representatives of the DBR and/or the Division may attend for the purpose of
discussing the appropriate disciplinary action


-29-

--------------------------------------------------------------------------------




to be taken by the Company with respect to any engagement by any director,
officer or other employee of the Company or any of its Subsidiaries in any of
the activities described in clauses (a) through (d) of Section 5.2, which
disciplinary action may include the termination or resignation of any directors,
officers or other employees who have engaged or propose to engage in such
activities.
6.    Access to Information.
6.1    From and after the Effective Date, at the request of DBR or the Division
or as otherwise delineated below, the Company shall comply with the following
reporting obligations:
(a)    Quarterly Financial Statements: As soon as practicable, and in any event
within sixty (60) days after the close of each of the first three fiscal
quarters of each fiscal year of the Company or, if earlier, the date TRWH files
its Quarterly Report on Form 10-Q with the SEC, the Company shall deliver to the
DBR and the Division a consolidated and consolidating balance sheet and
statement of income and a consolidated statement of cash flows of TRWH as at the
close of such quarter and covering business for such quarter and the portion of
TRWH’s fiscal year ending on the last day of such quarter, all in detail and
prepared in accordance with GAAP, subject to audit and year-end adjustments,
setting forth in each case in comparative form the figures for the comparable
period of the previous fiscal year; provided, that the materiality threshold
applicable to any Rhode Island Company in connection with the preparation of
such financial statements shall be the materiality standard that would be
applicable to the Rhode Island Companies on a combined basis if such financial
statements were prepared with respect to such Subsidiary on a stand-alone
combined basis. The Company shall also provide comparisons of each pertinent
item to the budget referred to in Section 6.1(c) below. The quarterly report
pursuant to this Section 6.1(a) shall also include a summary of the Company’s
Leverage Ratio calculated in accordance with the terms of this Agreement in the
form attached as Exhibit E; provided that, for the avoidance of doubt, the
quarterly report with respect to the fiscal quarter ended September 30, 2019
(and subsequent periods) shall be calculated in accordance with the terms of
this Agreement. This reporting requirement may be suspended or reinstated by DBR
and the Division, at their discretion, at any time during the course of this
Agreement; provided, however, that any such suspension or reinstatement must be
in writing.
(b)    Annual Statements: As soon as practicable after the end of each fiscal
year of the Company, and in any event within 120 days thereafter or, if earlier
the date on which TRWH files its Annual Report on Form 10-K with the SEC, the
Company shall deliver to DBR and the Division duplicate copies of consolidated
and consolidating balance sheets, statements of income and stockholders equity
and a consolidated statement of cash flows of TRWH at the end of such year and
covering business for such year, setting forth in comparative form the figures
for the previous fiscal year, all in detail and prepared in accordance with
GAAP; provided, that the materiality threshold applicable to any Rhode Island
Company in connection with the preparation of such financial statements shall be
the materiality standard that would be applicable to such


-30-

--------------------------------------------------------------------------------




Subsidiary if such financial statements were prepared with respect to such
Subsidiary on a stand-alone basis.
Such financial statements provided pursuant to this Section 6.1(b) shall be
audited and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing selected by the Company in
accordance with NYSE listing requirements (or, in the event that the Company is
not listed on the NYSE or another national securities exchange, satisfactory to
the DBR and the Division), which opinion shall state that such financial
statements fairly present in all material respects the financial position of the
Company and its Subsidiaries on a consolidating and consolidated basis and have
been prepared in accordance with GAAP (except for changes in application in
which such accountants concur) and that the examination of such accountants in
connection with such financial statements has been made in accordance with
United States generally accepted auditing standards, and accordingly included
such tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, and the Company shall also provide
comparisons of each pertinent item to the budget referred to in Section 6.1(c)
below.
(c)    Business Operating Plan; Projections: No later than forty-five (45) days
after the commencement of each fiscal year of the Company, the Company shall
provide DBR and the Division with an opportunity to inspect at the Company’s
offices or the DBR’s or the Division’s offices (the location to be at the
discretion of the DBR and the Division), an annual business operating plan
setting forth the anticipated strategic business activities, including any
marketing and promotional activities, and goals, including an expected
consolidated budget, of the Company and its Subsidiaries and projections of
consolidated revenue, expenses and cash position, prepared on a monthly basis,
and a three (3) year business operating plan setting forth the anticipated
strategic business activities and goals, including an expected consolidated
budget, of the Company and its Subsidiaries and projections of consolidated
operating results. Within ninety (90) days of the close of each semiannual
fiscal period of the Company, the Company shall provide DBR and the Division
with a similar opportunity to inspect an update of such monthly projections.
Such business plans, projections and updates shall contain such substance and
detail and shall be in such form as requested by DBR and the Division.
(d)    Audit Reports: Promptly upon receipt thereof, the Company shall provide
DBR and the Division with an opportunity to inspect at the Company’s offices or
the DBR’s or the Division’s offices (the location to be at the discretion of the
DBR and the Division) one copy of each other financial report and internal
control letter submitted to the Company and its Subsidiaries by independent
accountants (and management’s responses thereto or other correspondence) in
connection with any annual, interim or special audit made by them of the books
of the Company or any of its Subsidiaries.
(e)    Other Information: The Company shall deliver or make available for
inspection (as determined by the DBR and the Division in their discretion) such
other information as DBR and the Division may request.


-31-

--------------------------------------------------------------------------------




6.2    Additional Reporting Obligations. The Company shall provide to DBR and
the Division:
(a)    copies of all notices, reports or other information given to its lenders
or shareholders at the same time such reports or other information are made
available to such parties, including all notices, reports or other information
provided to (i) its lenders under that certain Credit Agreement, dated as of
May 10, 2019 (as amended, amended and restated, refinanced, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement, the “Credit Agreement”), by and among TRWH, certain
subsidiaries of TRWH party thereto, the lenders party thereto, and Citizens
Bank, N.A., as administrative agent and collateral agent and (ii) any holders of
any Bond Debt of the Company or any trustee with respect thereto;
(b)    copies of (i) all notices, reports and filings made by the Company and
its Subsidiaries with regulatory authorities, including all Gaming/Racing
Authorities and the SEC, in jurisdictions other than the State, (ii) any notice
or reports delivered to the Company or any of its Subsidiaries by regulatory
authorities, including all Gaming/Racing Authorities and the SEC, in
jurisdictions other than the State, and (iii) any other communications between
the Company and its Subsidiaries and regulatory authorities, including all
Gaming/Racing Authorities and the SEC, in other jurisdictions, in each case to
the extent permitted by applicable law. The Company agrees to provide DBR and
the Division with a release in a form requested by DBR and the Division to
directly obtain any and all information it deems necessary from other
jurisdictions;
(c)    (i) reasonable advance written notice of its intention to execute and
deliver a Material Agreement (or a renewal, amendment or modification thereof)
(A) as to which the Company intends to make a public announcement or (B) which
is entered into by the Company outside the ordinary course of business, in each
case, at least five (5) Business Days prior to entering into any such Material
Agreement, renewal, amendment or modification (enclosing in such notice a copy
of the then current drafts of all material documentation related to such
Material Agreement, renewal, amendment or modification; provided, that the DBR
and the Division shall not publicly disclose the terms of any Material
Agreements that are otherwise confidential unless disclosed under R.I. Gen. Laws
38-2-1, et seq. (Access to Public Records Act) or otherwise required by
applicable law or court order or other legal process; provided, further, that to
the extent the Company provides notice to the DBR and the Division prior to the
entry of any Material Agreement (or a renewal, amendment or modification
thereof) and does not enclose a copy of the then-current drafts of all material
documentation related thereto, the Company shall in such notice provide the
contact information (including a telephone number) for a representative of the
Company who can be contacted by the DBR and the Division via telephone to
discuss the contents of such notice, the reason for the failure of the Company
to enclose a copy of the then-current drafts of all material documentation
related thereto and the procedures pursuant to which the DBR or the Division may
review the then-current drafts of such material documentation); provided even
further, that the Company acknowledges and agrees that it shall not, and it
shall cause its Subsidiaries to not, enter into a confidentiality agreement with
any Person that would restrict the ability of the Company to comply with its
obligations under this Section 6.2(c), (ii) promptly following


-32-

--------------------------------------------------------------------------------




execution thereof (but not later than two (2) Business Days thereafter), copies
of any Material Agreement entered into by the Company (or a renewal, amendment
or modification thereof) other than a Material Agreement of the type referred to
in the foregoing clause (i)(A) or (B), and (iii) upon and after such notice or
delivery, as applicable, such information regarding the Material Agreements
referred to in the foregoing clauses (i) and (ii), renewal, amendment or
modification thereof, as the DBR and the Division shall reasonably request;
(d)    written notice at least five (5) Business Days prior to the adoption of
any action by the Board or the applicable board of directors or equivalent
governing body of the Company or any of its Subsidiaries approving the
undertaking of any proposed change to the corporate or organizational structure
of the Company and its Subsidiaries (including material amendments to any
certificate of incorporation, bylaws, operating agreement, limited partnership
agreement, certificate of formation or other similar document of the Company or
any of its Subsidiaries and the formation, creation or acquisition by the
Company or its Subsidiaries of any direct or indirect Subsidiary);
(e)    written notice at least five (5) Business Days prior to (i) any Material
Action, (ii) the entry by the Company and its Subsidiaries into any transaction
providing for the sale, lease, pledge, assignment, transfer or other disposition
of any material portion of the assets of the Company or any of its Subsidiaries,
(iii) any merger, consolidation or other combination involving the Company or
any of its Subsidiaries, (iv) any acquisition by the Company or any of its
Subsidiaries, by purchasing all or a substantial portion of the assets or stock
of, or by any other manner, any business or any corporation, partnership, joint
venture, limited liability company, association or other business organization
or division thereof or any material assets, except purchases of supplies in the
ordinary course of business, (v) any other transaction that has or is reasonably
likely to have a material effect on the financial condition or results of
operations of (A) either Rhode Island Company individually or (B) the Company
and its Subsidiaries, taken as a whole, and (vi) the authorization by the
Company or any of such Subsidiaries of, or the entry by the Company or any of
such Subsidiaries of, any agreement with respect to any of the foregoing
matters;
(f)    written notice promptly following the occurrence of any event that, to
the Knowledge of the Company, would reasonably be expected to have a material
adverse effect on the financial condition or results of operations of (x) either
Rhode Island Company individually or (y) the Company and its Subsidiaries, taken
as a whole;
(g)    written notice promptly following the occurrence of any event that, to
the Knowledge of the Company, would reasonably be expected to have a material
adverse effect on any Gaming/Racing License; and
(h)    an annual report to DBR and the Division including a signed certification
(the “Compliance Report”) making an affirmative representation that to the
knowledge of the Company after due inquiry, the Company has satisfied/is in
compliance with all of its obligations under (i) state laws, and rules and
regulations all material respects; (ii) this Agreement; (iii) the VLT Contract;
(iv) the Tiverton VLT Contract, and


-33-

--------------------------------------------------------------------------------




(v) all applicable orders and decrees of any Governmental Authority all material
respects. To the extent that the Company has not satisfied its obligations or is
not in compliance with such obligations described above, then the Compliance
Report shall set forth in reasonable detail the nature and extent to which it
has not satisfied its obligations and/or is out of compliance and further shall
provide a corrective action plan to come into compliance. The Compliance Report
shall be filed with the DBR and the Division on or before March 1 of each year.
Notwithstanding the foregoing, if the Company determines in good faith that
compliance with any of the provisions of clauses (b), (c), (d) or (e) of this
Section 6.2 would (i) violate any contractual or legal obligation of the Company
or (ii) involve the disclosure of (x) competitively sensitive information or
(y) notices or other written communication to other Gaming/Racing Authorities in
the ordinary course of business that do not relate to any violation or potential
violation of Gaming/Racing Laws or investigation, the Company shall provide the
DBR and the Division with reasonable access to such information at a place and
time requested by the DBR and the Division.
6.3    Following the Effective Date, the Company shall provide to the DBR and
the Division a copy of all state or federal tax returns (or any amendment to a
prior year return) that is filed following the Effective Date, in each case,
promptly after the filing thereof. In connection with the delivery to the DBR
and the Division of any such state or federal tax returns, the Company hereby
consents (on behalf of TRWH, TRMG, UTGR, TRT and their respective Subsidiaries)
to the DBR and the Division communicating or meeting with the Rhode Island Tax
Administrator; provided that any information obtained from such communications
or meetings shall be subject to the same confidentiality obligations that is
required of the Rhode Island Division of Taxation. Following the Effective Date,
within sixty (60) days of the filing by a Rhode Island Company (or any other
entity or successor to such Rhode Island Company that is a taxpayer in the State
in respect of the Facilities) of any income Tax return with the State, the
Company shall provide to DBR and the Division a summary of all deductions and
any other items included in such tax return resulting from operations outside of
the State that were used to reduce the Taxes payable by such Rhode Island
Company to the State.
6.4    The Company shall grant to DBR, the Division and their respective
representatives access to all books, records, audit work papers, properties and
personnel of the Company and its Subsidiaries (including related to the
properties of the Company and its Subsidiaries), and shall permit DBR, the
Division and their respective representatives to discuss the Company affairs,
finances and accounts with the officers, managers, key employees and independent
public accountants of the Company and its Subsidiaries or any of them (and by
this provision the Company authorizes said accountants to discuss with DBR, the
Division and their respective representatives the finances and affairs of the
Company and its Subsidiaries), during regular daytime business hours of the
Facilities, with advance notification and as often as may be requested by DBR
and the Division.




-34-

--------------------------------------------------------------------------------




7.    Other Regulatory Compliance Covenants by the Company.
7.1    The Company (a) shall at all times comply and remain in compliance with,
and shall cause its Senior Executives and directors and (b) shall use its best
efforts to cause the owners of a direct or indirect Financial Interest of 5% or
greater in any class of Financial Interests in each Rhode Island Company, to
comply and remain in compliance, in all material respects, in each case, with:
(i) all applicable requirements under all laws, statutes and rules and
regulations applicable to the Companies and/or the Facilities; (ii) this
Agreement; (iii) the VLT Contract; (iv) the Tiverton VLT Contract; and (v) all
applicable decrees and orders of any Governmental Authority and Gaming/Racing
Authority, as applicable.
7.2    The Company has adopted a “best practices” code set forth on Exhibit F
hereto (“Code of Business Conduct and Ethics”), shall not amend or modify such
code in any respect without the prior written approval of DBR and the Division
and shall use best efforts to comply with such code in all material respects.
7.3    The Company agrees to submit to examinations by DBR and the Division of
the business and management functions of the Facility.
7.4    The Company agrees that if a Gaming/Racing License applied for or granted
to the Company or any of its Senior Executives or directors in another
jurisdiction is suspended, revoked, withdrawn or denied, the Company shall
immediately notify the DBR and the Division in writing upon acquiring Knowledge
of such suspension, revocation, withdrawal or denial and shall provide all
details as may be requested by DBR and the Division in connection with such
suspension, revocation, withdrawal or denial. The Company agrees to provide DBR
and the Division with a release in a form provided by DBR and the Division to
directly obtain any and all information it deems necessary from other
jurisdictions.
7.5    Each of TRWH, TRMG, UTGR and TRT covenants and agrees with the Division
and the DBR that so long as this Agreement shall remain in effect, unless the
Division and the DBR shall otherwise consent in writing (which determination
shall be provided by the Division and the DBR as soon as reasonably practicable
following receipt of any request in writing made by the Company in accordance
with Section 9.5 for such consent and the Company’s providing all documentation
and other information reasonably requested by the DBR and the Division in
connection therewith), each of TRWH, TRMG, UTGR and TRT shall, and shall cause
each of their Subsidiaries to:
(a)    Existence; Compliance with Laws; Businesses and Properties. With respect
to the Company and its Significant Subsidiaries:
(i)Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; and
(ii)Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the


-35-

--------------------------------------------------------------------------------




Gaming/Racing Licenses and Liquor Licenses and all other rights, licenses,
leases, permits, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business except as would not have a
Material Adverse Effect; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted except as would not have a Material
Adverse Effect; and at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
Without limiting the generality of the agreement set forth in this
Section 7.5(a) the Company agrees that: (1) it shall, and shall cause its
Subsidiaries to cause each Gaming/Racing Property to conduct the business, in
all material respects, in accordance with all applicable Gaming/Racing Laws and
all Gaming/Racing Licenses. The Company shall, or shall cause its Subsidiaries
to, post all required bonds, if any, with any Gaming/Racing Authority as and in
the amounts required under all applicable laws and (2) it shall make (or cause
to be made) all filings required under applicable Gaming/Racing Laws, or in
connection with any Gaming/Racing Licenses. The Company shall, or shall cause
its Subsidiaries to, diligently and comprehensively respond to any inquiries and
requests from the Gaming/Racing Authorities and promptly file or cause to be
filed any additional information required in connection with any required
filings as soon as practicable after receipt of requests therefor.
(b)    Insurance. With respect to the Company and its Subsidiaries:
(i)     Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law. At the inception of each policy of insurance referred to in
this Section 7.5(b)(i) and periodically thereafter, the Division, in
consultation with DBR, may reasonably require, with respect to each policy,
specific policy limits, coverage, deductibles and insurer rating to ensure
adequate coverage and reflect changing conditions affecting the Facility;


-36-

--------------------------------------------------------------------------------




(ii)    Deliver original or certified copies of each policy of insurance
referred to in Section 7.5(b)(i) to the DBR and the Division. The Company and
its Subsidiaries shall provide prompt written notice (but not later than two (2)
Business Days thereafter) to the DBR and the Division of the cancellation,
modification or non-renewal of any such policy of insurance, along with any
proposed renewal or replacement policy. Within 30 days of inception of all such
policies of insurance, the Company and its Subsidiaries shall deliver to the
Division and the DBR final renewal or replacement policies, together with
evidence satisfactory to the Division and the DBR of payment of the premium
therefor;
(iii)    If at any time the area in which any real property owned or leased by
the Company or any of its Subsidiaries is located is designated (A) an area as
having special flood hazards as described in the National Flood Insurance Act of
1968, obtain flood insurance in such total amount as the DBR and the Division
may from time to time reasonably require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time, or (B) a “Zone 1” area, obtain
earthquake insurance in such total amount as the DBR and the Division may from
time to time reasonably require; and
(iv)    With respect to the Facility, carry and maintain comprehensive general
liability insurance including the “broad form CGL endorsement” and coverage on
an occurrence basis against claims made for bodily injury, death and property
damage and personal and advertising injury and umbrella liability insurance
against any and all claims, in no event for a combined single limit of less than
that which is customary for companies in the same or similar businesses
operating in the same or similar locations.
(c)    Management and Maintenance of each Gaming/Racing Property. With respect
to the Company and each of its Significant Subsidiaries, manage and maintain
each Gaming/Racing Property (including all gaming equipment used at any
Gaming/Racing Property that is owned or may be leased by any the Company or any
of its Significant Subsidiaries) in a first-class manner (and in all material
respects consistent with the manner in which such Gaming/Racing Property is
operated and maintained as of the Effective Date), ordinary wear and tear and
damage caused by casualty and condemnation excepted.
(d)    Capital Expenditures. With respect to UTGR, with respect to each calendar
year, to make capital expenditures for capital improvements to the Lincoln
Facility in an aggregate amount at least equal to the greater of (i)(x)
$5,000,000 with respect to each calendar year (other than the calendar years
ending December 31, 2020, December 31, 2021 and December 31, 2022) and (y)
$12,000,000 with respect to each


-37-

--------------------------------------------------------------------------------




calendar year ending December 31, 2020, December 31, 2021 and December 31, 2022,
provided that there was not a CapEx Shortfall Amount in the immediately
preceding fiscal year, and (ii) following any calendar year during which there
was a CapEx Shortfall Amount (as defined below), the sum of $5,000,000 and the
CapEx Shortfall Amount (such greater amount, as applicable, the “CapEx Amount”).
With respect to any calendar year, upon the written approval of the Division and
the DBR, UTGR may make annual capital expenditures in an amount of less than the
applicable CapEx Amount for such calendar year, provided that the amount
required to be expended during the succeeding calendar year on capital
improvements to the Lincoln Facility shall be increased by the difference
between (x) the applicable CapEx Amount for such calendar year and (y) the
aggregate amounts actually expended on capital improvements to the Lincoln
Facility during such fiscal year (such difference, with respect to a fiscal
year, the “CapEx Shortfall Amount”). For the avoidance of doubt, there shall be
no cap or other limitation on the amount that the CapEx Amount with respect to
any calendar year may be increased as a result of a CapEx Shortfall Amount
occurring in the preceding fiscal year. To the extent that the expenditures for
capital expenditures to the Lincoln Facility exceed the CapEx Amount with
respect to any calendar year ending December 31, 2020 or December 31, 2021, the
Company may elect to apply all or a portion of such excess (not to exceed
$7,000,000 with respect to any calendar year) to the CapEx Amount for the
succeeding calendar year. Without limiting the foregoing, to the extent that the
expenditures for capital improvements to the Lincoln Facility exceed the CapEx
Amount with respect to any calendar year, the Company may request that such
excess be applied to the CapEx Amount for the succeeding calendar year, which
approval shall be accepted or rejected by the DBR and the Division in their sole
discretion. The Company shall provide DBR and the Division, on an annual basis
and reasonably in advance of each calendar year, with a copy of its budget for
capital improvements to the Lincoln Facility and the Tiverton Casino for 2020,
2021 and 2022, and the DBR and the Division shall have the right to approve such
budget, with such approval not to be unreasonably withheld, conditioned or
delayed.
(e)    Location of Executive Offices. Cause the executive offices of TRWH (or
any direct or indirect parent thereof formed in any holding company
reorganization by TRWH’s then-current shareholders not involving a change in
control of TRWH or such parent entity) to be located in the State; provided,
however, that in connection with any change in control of TRWH or such parent
entity, TRWH or such parent entity, as applicable, shall use its best efforts to
cause the executive officers of TRWH (or such parent entity) to continue to be
located in the State following such change in control.
(f)    Number of Employees. Notwithstanding, and in addition to, any
requirements set forth in the VLT Contract and the Tiverton VLT Contract,
respectively, over the course of each calendar year beginning with 2016, cause
to be employed in Rhode Island at least 1,000 full-time equivalent employees
(the “Minimum Employee Number”); provided, however, that the Minimum Employee
Number shall increase by at least 200 in the first full year after the
commencement of normal operations, if applicable, at the Tiverton Property.
7.6    The Company agrees that during the Term of this Agreement, unless the DBR
and the Division shall have consented in writing (which determination shall be
made


-38-

--------------------------------------------------------------------------------




by the DBR and the Division as soon as reasonably practicable following receipt
of any request in writing made by the Company in accordance with Section 9.5 for
such consent to take any of the actions described below and the Company’s
providing all documentation and other information reasonably requested by the
DBR and the Division in connection therewith), the Company shall not, and shall
not permit any of its Subsidiaries to:
(a)    Amendments to Credit Agreement and Credit Documents. Enter into (i) any
amendment to, modification of or waiver of, in each case, any of the provisions
of the Credit Agreement or any other Credit Document if such amendment,
modification or waiver (A) increases the principal amount of the Loans to be
made available under the Credit Agreement or other Credit Documents from that
contemplated as of the Effective Date (and for the avoidance of doubt, the
amount contemplated on the Effective Date includes the Incremental Commitments),
or increases the interest rate or fees applicable thereto, (B) relaxes the
requirements of Section 10.06 (Restricted Payments) of the Credit Agreement, or
(C) changes any right or remedy available to Collateral Agent or any other
Secured Party under any Security Document (it being understood that a
forbearance or agreement to forbear by Collateral Agent, Administrative Agent
and/or any other Secured Party from exercising remedies is not a change to any
such provision) or (ii) any refinancing of the Credit Agreement in which a Lien
is granted on the Facilities or the direct or indirect Equity Interests in UTGR
or TRT or any other direct or indirect Financial Interest is granted.
(b)    Indebtedness. Incur any additional Indebtedness (other than Revolving
Loans, Non-Recourse Capital Lease Obligations or Indebtedness deemed to exist in
connection with any bona fide Hedging Agreement entered into in good faith and
in the ordinary course of business) that would result, after giving effect to
the incurrence of such additional Indebtedness, in the Leverage Ratio exceeding
the Maximum Leverage Ratio.
(c)    Restricted Dividends and Distributions. During any period in which the
Leverage Ratio of TRWH (determined on a pro forma basis after giving effect to
such dividend or distribution described below) is greater than or equal to the
Maximum Leverage Ratio, declare, set aside or pay any dividends on, or make any
other distributions in respect of the Equity Interests of either Rhode Island
Company, except for dividends or distributions of (i) amounts to the extent
necessary to pay the portions of general corporate and overhead expenses of TRMG
and TRWH (which amount allocated to the Rhode Island Companies will not exceed
$10,000,000 in the aggregate in 2019 and, for each calendar year thereafter, the
amount allocated to (A) UTGR will not exceed the amount of the immediately
preceding calendar year increased by the Adjustment Amount, and (B) any other
Rhode Island Company other than UTGR will not exceed the product of (1) the sum
of (a) Net Terminal Income for such Rhode Island Company plus (b) table games
revenue for such Rhode Island Company divided by the sum of (c) Net Terminal
Income for UTGR plus (d) table games revenue for UTGR times (2) the allowed
management fee for UTGR for such calendar year; provided, that in no event shall
the amount allocated to any other Rhode Island Company other than UTGR with
respect to any calendar year exceed twelve percent (12%) of the amount allocated
to UTGR in


-39-

--------------------------------------------------------------------------------




respect of such calendar year) reasonably allocated to the Rhode Island
Companies to represent each Rhode Island Company’s proportionate share of such
general corporate and overhead expenses based on the percentage of the aggregate
revenues of TRMG and TRWH represented by such Rhode Island Company’s revenues;
provided that (x) such allocation methodology (the “Allocation Principles”) and
(y) the amounts allocated to the Rhode Island Companies with respect to any
fiscal year, in each case, are acceptable to the outside accounting firm of
TRWH, (ii) amounts actually payable by the Rhode Island Companies pursuant to
the Tax Sharing Agreement as in effect on the Effective Date, (iii) amounts to
pay any and all payment, indemnity, expenses or other obligations or liabilities
under the Credit Agreement and the other Credit Documents, (iv) amounts not to
exceed $20,000,000 in the aggregate during the Term of this Agreement for the
purpose of making investments in the Colorado Subsidiaries, and for expenses in
connection with the Colorado gaming amendment referendum, in accordance with
Section 7.6(f)(x)(b) of this Agreement, (v) (x) advances to employees and
directors to pay amounts required to be paid by employees and directors upon
exercise of equity awards granted pursuant to TRWH’s incentive equity plan, and
(y) amounts paid in settlement of management or director equity awards upon
separation of service or expiration of the awards pursuant to TRWH’s incentive
equity plan, (vi) amounts not in excess of $250,000 in the aggregate during the
Term of this Agreement to TRMG for amounts necessary to repurchase Equity
Interests or Indebtedness of TRMG or TRWH to the extent required by the
Gaming/Racing Authorities for not more than the fair market value thereof in
order to avoid the suspension, revocation or denial by the Gaming/Racing
Authorities of a Gaming/Racing License; provided, that so long as such efforts
do not jeopardize any such Gaming/Racing License, TRMG and TRWH shall have
diligently and in good faith attempted to find a third-party purchaser(s) for
such Equity Interests or Indebtedness and no third-party purchaser(s) acceptable
to the Gaming/Racing Authorities was willing to purchase such Equity Interests
or Indebtedness within a time period acceptable to the Gaming/Racing
Authorities, and (vii) amounts, from UTGR to TRMG, necessary to allow TRT to pay
costs, fees or expenses that are required to be paid in connection with the
continued operation, maintenance and business of the Tiverton Casino (including
the funding of operating expenses and capital expenditures) to the extent that
TRT does not, as of such time, have sufficient cash on-hand to fund such costs,
fees or expenses; provided, that immediately following the dividend or
distribution of any amounts from UTGR to TRMG pursuant to this
Section 7.6(c)(vii) such amounts are contributed to TRT for the purpose of
paying such costs, fees or expenses.
(d)    Related Party Transactions. Enter into any agreement, sell, transfer,
loan or borrow any property or assets, purchase or acquire any property or
assets, acquire equity interests or make an investment in, or otherwise engage
in any transaction, in each case, between either or both of the Rhode Island
Companies, on the one hand, and TRWH and its Subsidiaries or any of their
respective Affiliates (other than such Rhode Island Company or Companies, as
applicable), on the other hand; except, in each case, for: (i) transactions
expressly provided by the Tax Sharing Agreement, provided that any such payments
by the Rhode Island Companies thereunder are not prohibited pursuant to
Section 7.6 (c) (ii) of this Agreement, (ii) transactions providing for
dividends or distributions not prohibited under Section 7.6(c) of this
Agreement, (iii) transactions contemplated by, and the entering into and
performance obligations of the Company and


-40-

--------------------------------------------------------------------------------




its Subsidiaries under, the Credit Agreement and the other Credit Documents,
(iv) guarantees of Indebtedness permitted to be incurred pursuant to
Section 7.6(b) of this Agreement, and (v) transactions entered into to provide
for shared services that benefit the operations of the Facility and other
properties managed or operated by the Company and its Subsidiaries (such as a
“players club,” joint marketing programs and an IT infrastructure); provided,
that such expenses are reasonably allocated to the Rhode Island Companies
pursuant to the Allocation Principles and provided, further, that the Company
shall be obligated to provide a summary, with respect to each fiscal year, of
the transactions entered into pursuant to this Section 7.6(d)(v) to the DBR and
the Division and the cost savings to the Rhode Island Companies resulting from
such shared services.
(e)    Liens. Create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on the Rhode Island Companies (or Equity Interests in any
Rhode Island Company) or a Facility or any other property or assets (including
Equity Interests or other securities of any Person) now owned or hereafter
acquired by any Rhode Island Company (or any Subsidiary thereof) or on any
income or revenues or rights in respect of any thereof, except (the “Permitted
Liens”):
(i)    Liens for Taxes, assessments or governmental charges or levies not yet
due and payable or delinquent and Liens for Taxes, assessments or governmental
charges or levies, which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;
(ii)    Liens in respect of property of any Rhode Island Company (or any
Subsidiary thereof) imposed by law, which were incurred in the ordinary course
of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (A) which do not in the aggregate materially detract from the value of
the property of the applicable Rhode Island Company, and do not materially
impair the use thereof in the operation of the business of such Rhode Island
Company and (B) (x) for amounts not yet overdue for a period of sixty (60) days
or (y) for amounts that are overdue for a period in excess of sixty (60) days
that are being contested in good faith by appropriate proceedings (inclusive of
amounts that remain unpaid as a result of bona fide disputes with contractors,
including where the amount unpaid is greater than the amount in dispute), so
long as adequate reserves have been established in accordance with GAAP;
(iii)    Liens securing Indebtedness disclosed on Schedule 10.02 of the Credit
Agreement (as in effect on the Effective Date); provided, however, that (A) such
Liens do not encumber any Facility or any other property or assets (including
Equity Interests or


-41-

--------------------------------------------------------------------------------




other securities of any Person) of a Rhode Island Company other than (x) any
such property subject thereto on the Effective Date, (y) after-acquired property
that is affixed or incorporated into property covered by such Lien and (z)
proceeds and products thereof, and (B) the amount of Indebtedness secured by
such Liens does not increase except in accordance with the terms of this
Agreement;
(iv)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, sub-division maps, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
real property, in each case whether now or hereafter in existence, not (A)
securing Indebtedness and (B) individually or in the aggregate materially
interfering with the conduct of the business of the Rhode Island Companies;
(v)    Liens arising out of judgments or awards not resulting in an Event of
Default (as such term is defined in the Credit Agreement in effect on the
Effective Date);
(vi)    Liens (other than any Lien imposed by ERISA) (A) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (B) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (C) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (D) Liens on deposits made to secure any Rhode
Island Company’s Gaming/Racing License applications or to secure the performance
of surety or other bonds issued in connection therewith; provided, however, that
to the extent such Liens are not imposed by applicable law, such Liens shall in
no event encumber any property other than cash and cash equivalents or, in the
case of clause (C), proceeds of insurance policies;
(vii)    Leases with respect to the assets or properties of any Rhode Island
Company or its respective Subsidiaries, in each case entered into in the
ordinary course of such Rhode Island Company’s or Subsidiary’s business so long
as each of the Leases entered into after the date hereof with respect to real
property do not, individually


-42-

--------------------------------------------------------------------------------




or in the aggregate, (x) interfere in any material respect with the ordinary
conduct of the business of the Rhode Island Companies and their respective
Subsidiaries, taken as a whole, or (y) materially impair the use (for its
intended purposes) or the value of the properties of the Rhode Island Companies
and their respective Subsidiaries, taken as a whole;
(viii)    Liens (A) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Rhode Island Company or any of its Subsidiaries in the ordinary course of
business and (B) that are contractual rights of set-off relating to purchase
orders and other agreements entered into with customers of any Credit Party in
the ordinary course of business, but in the case of this clause (ii) not to
exceed $1.0 million in the aggregate at any one time;
(ix)    Liens securing purchase money indebtedness and Capital Lease Obligations
of the Rhode Island Companies not to exceed $2,000,000 at any time outstanding;
(x)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by any Rhode Island Company or its respective Subsidiaries, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements, provided, however,
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;
(xi)    Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Rhode Island Company or its
respective Subsidiaries in accordance with the terms of this Agreement (and not
created in connection with or in anticipation or contemplation thereof);
provided, however, that such Liens do not extend to assets not subject to such
Liens at the time of acquisition (other than improvements and attachments
thereon, accessions thereto and proceeds thereof) and are no more favorable to
the lienholders than the existing Lien;
(xii)    licenses or sublicenses of intellectual property granted by any Rhode
Island Company or its respective Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of the Rhode Island Company and their respective Subsidiaries, taken as
a whole;


-43-

--------------------------------------------------------------------------------




(xiii)    Liens pursuant to the Credit Documents, including, without limitation,
Liens related to cash collateralizations;
(xiv)    Permitted Vessel Liens;
(xv)    Liens arising under applicable Gaming/Racing Laws; provided, however,
that no such Lien constitutes a Lien securing repayment of Indebtedness for
borrowed money;
(xvi)    (A) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, which
Liens are limited to the leased property under the applicable lease and granted
to the landlord under such lease for the purpose of securing the obligations of
the tenant under such lease to such landlord, (B) Liens on cash and cash
equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease and (C) in the case of
any real property that constitutes a leasehold interest, any mortgages, Liens,
security interest, restrictions, encumbrances or any other matters of record to
which the fee simple interest (or any superior leasehold interest) is subject
(and with respect to which none of the Credit Parties shall have any obligation
whatsoever);
(xvii)    [Reserved];
(xviii)    Prior Mortgage Liens (as such term is defined in the Credit Agreement
as in effect on the Effective Date) with respect to the applicable mortgaged
real property so long as such Liens do not secure Indebtedness;
(xix)    Liens on cash and cash equivalents deposited to discharge, redeem or
defease Indebtedness that was permitted to so be repaid and on any cash and cash
equivalents held by a trustee under any indenture or other debt agreement issued
in escrow pursuant to customary escrow arrangements pending the release thereof;
(xx)    Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;
(xxi)    Liens solely on any cash earnest money deposits made by any of the
Rhode Island Companies and their respective Subsidiaries in connection with any
letter of intent or purchase


-44-

--------------------------------------------------------------------------------




agreement in respect of an acquisition or investment that is permitted by this
Agreement;
(xxii)    in the case of any non-wholly owned Subsidiary or Joint Venture, any
put and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;
(xxiii)    Liens arising in connection with transactions relating to the selling
or discounting of accounts receivable in the ordinary course of business;
(xxiv)    licenses, sublicenses, leases or subleases granted to other Persons
not materially interfering with the conduct of the business of the Rhode Island
Companies and their respective Subsidiaries taken as a whole;
(xxv)    any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;
(xxvi)    Liens created by the applicable Transfer Agreement;
(xxvii)    rights of first refusal under the Hard Rock Licensing Agreement (as
in effect on the date hereof); and
(xxviii)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, in accordance with the terms of this
Agreement, of any Indebtedness secured by any Lien permitted by this
Section 7.6(e); provided, however, that (x) such new Lien shall be limited to
all or part of the same type of property that secured the original Lien (plus
improvements on and accessions to such property, proceeds and products thereof,
customary security deposits and any other assets pursuant to after-acquired
property clauses to the extent such assets secured (or would have secured) the
Indebtedness being refinanced), and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement.


-45-

--------------------------------------------------------------------------------




(f)    Investments, Loans and Advances. During any period in which the Leverage
Ratio of TRWH (determined on a pro forma basis after giving effect to such
Investment described below) is greater than or equal to the Maximum Leverage
Ratio, purchase or acquire any Equity Interests, evidences of indebtedness or
other investment securities of, make or permit to exist any loans or advances
to, or Guarantee any Indebtedness of, or make or permit to exist any other
investment or any other interest in, any other Person, or purchase or acquire
all or substantially all of the assets (whether tangible or intangible) of any
Person, or the property constituting a business unit, line of business or
division of any Person (collectively, “Investments”), except for the following:
(i)    (A) Investments existing on the Effective Date, (B) Investments by the
Company and its Subsidiaries in the Equity Interests of TRMG and its
Subsidiaries, and (C) additional Investments following the Effective Date by the
Company and its Subsidiaries in the Equity Interests of TRMG and its
Subsidiaries (other than the Colorado Subsidiaries);
(ii)    Investments and commitments to make Investments outstanding on the date
hereof and any Investments received in respect thereof without the payment of
additional consideration (other than through the issuance of or exchange of
Qualified Capital Stock), Permitted Investments and all Investments made or
contracted to be made prior to the Effective Date and replacements, renewals or
modifications thereof that, in each case, do not increase the aggregate
principal amount of the replaced, renewed or modified Investment;
(iii)    Investments in cash and cash equivalents;
(iv)    Hedging Agreements; provided that such Hedging Agreements are entered
into for bona fide hedging activities and not for speculative purposes;
(v)    Investments (A) by TRWH in any Subsidiary, (B) by any Subsidiary in TRWH,
and (C) by a Subsidiary in another Subsidiary;
(vi)    Investments in securities of trade creditors or customers or suppliers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or suppliers or in
settlement of delinquent or overdue accounts in the ordinary course of business
or Investments acquired by TRWH as a result of a foreclosure by TRWH or any of
the Subsidiaries with respect to any secured Investments or other transfer of
title with respect to any secured Investment in default;




-46-

--------------------------------------------------------------------------------




(vii)    Investments made by TRWH or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with
Section 7.6(g);
(viii)    Investments consisting of (A) moving, entertainment and travel
expenses, drawing accounts and similar expenditures made to officers, directors,
managers and employees in the ordinary course of business, (B) loans or advances
to officers, directors, managers and employees in connection with such Persons’
purchase of Equity Interests of TRWH (provided that the amount of such loans and
advances described in this clause (viii)(B) shall be contributed to TRWH in cash
as common equity) and (C) other loans or advances to officers, directors,
managers and employees for any other purpose not described in the foregoing
clauses (A) and (B); provided that the aggregate principal amount outstanding at
any time under the foregoing clauses (B) and (C) shall not exceed $10.0 million
in the aggregate at any time outstanding;
(ix)    extensions of trade credit (including to gaming customers) and
prepayments of expenses in the ordinary course of business;
(x)    Investments of a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with or into TRWH or a Subsidiary, in each case in
accordance with the terms of this Agreement, to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence (or were committed) on the date of such
acquisition, merger or consolidation;
(xi)    Investments in the nature of pledges or deposits (A) with respect to
leases or utilities provided to third parties in the ordinary course of business
or (B) Permitted Liens under Section 7.6(e)(vi), (x), (xx) or (xxiv);
(xii)    advances of payroll payments to employees of TRWH and its Restricted
Subsidiaries in the ordinary course of business;
(xiii)    the occurrence of a Reverse Trigger Event under any applicable
Transfer Agreement;
(xiv)    Guarantees by TRWH or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by TRWH or any Subsidiary in the
ordinary course of business;


-47-

--------------------------------------------------------------------------------




(xv)    Investments to the extent that payment for such Investments is made with
Equity Interests in TRWH (other than Disqualified Capital Stock);
(xvi)    any Investment (A) deemed to exist as a result of a Subsidiary
distributing a note or other intercompany debt to a parent of such Subsidiary
(to the extent there is no cash consideration or services rendered for such
note) and (B) consisting of intercompany current liabilities in connection with
the cash management, tax and accounting operations of TRWH and its Subsidiaries,
in the case of each of (A) and (B), entered into in accordance with this
Agreement;
(xvii)    Restricted Payments permitted by Section 7.6(h);
(xviii)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials, equipment, contract rights or licenses of intellectual
property, in each case in this Section 7.6(f)(xix), in the ordinary course of
business;
(xix)    Investments not to exceed $25.0 million in the aggregate at any one
time outstanding consisting of letters of credit (including Letters of Credit
(as defined in the Credit Agreement as in effect on the Effective Date)) issued
to support completion guarantees for construction loans provided to the Colorado
Subsidiaries (including, for the avoidance of doubt, drawings by the
beneficiaries under such letters of credit); and
(xx)    Investments required by Gaming/Racing Authorities or made in lieu of
payment of a tax or in consideration of a reduction in tax.
Any Investment in any person other than a Credit Party that is otherwise
permitted by this Section 7.6(f) may be made through intermediate Investments in
Restricted Subsidiaries that are not Credit Parties and such intermediate
Investments shall be disregarded for purposes of determining the outstanding
amount of Investments pursuant to any clause set forth above. The amount of any
Investment made other than in the form of cash or cash equivalents shall be the
fair market value thereof valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.
(g)    Mergers, Consolidations and Sales of Assets. No Rhode Island Company will
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (other than solely to change the jurisdiction of
organization or type of organization), or convey, sell, lease or sublease (as
lessor or sublessor), transfer or otherwise dispose of any substantial part of
its business, property or assets, except for:




-48-

--------------------------------------------------------------------------------




(i)    sales or dispositions of used, worn out, obsolete or surplus property or
property no longer used or useful in the business of the Rhode Island Companies
and their Subsidiaries in the ordinary course of business and the abandonment or
other sale of intellectual property that is, in the reasonable judgment of TRWH,
no longer economically practicable to maintain or useful in the conduct of the
business of the Rhode Island Companies and their Subsidiaries taken as a whole;
and the termination or assignment of Contractual Obligations to the extent such
termination or assignment does not have a Material Adverse Effect; and sales or
transfers of inventory in the ordinary course of business;
(ii)    Asset Sales by the Rhode Island Companies or any Subsidiary (other than
any Asset Sales of (A) any interest (other than de minimis assets and other
assets that are not material and do not consist of owned or leased real property
of any Facility, Gaming/Racing Licenses that are necessary for the ownership,
lease or operation of any Facility or any other asset integral or material to,
or necessary for, the operation of any Facility) in any fee or leasehold
interest in, or the operations of, any Facility or (B) the Equity Interests in
any Person that directly or indirectly owns any of the foregoing); provided that
(I) the Rhode Island Companies and their Subsidiaries shall receive not less
than 75% of such consideration in the form of (x) cash or cash equivalents or
(y) Permitted Business Assets (as such term is defined in the Credit Agreement
as of the Effective Date) (in each case, free and clear of all Liens at the time
received other than Permitted Liens) (it being understood that for the purposes
of clause (iii)(B)(I)(x), the following shall be deemed to be cash: (1) any
liabilities (as shown on TRWH’s or such Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Rhode Island Companies or
such Subsidiary that are assumed by the transferee with respect to the
applicable Asset Sale and for which the Rhode Island Companies and all of their
Subsidiaries shall have been validly released by all applicable creditors in
writing, (2) any securities received by the Rhode Island Companies or such
Subsidiary from such transferee that are converted by the Rhode Island Companies
or such Subsidiary into cash or cash equivalents (to the extent of the cash or
cash equivalents received)within one hundred and eighty (180) days following the
closing of the applicable disposition, and (3) any Designated Non-Cash
Consideration (as such term is defined in the Credit Agreement in effect on the
Effective Date) received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (3) that is at that time outstanding, not in
excess of the greater of $30.0 million and 15% of Consolidated EBITDA at the
time of determination for the Test Period most recently ended, with the fair
market value of each item of


-49-

--------------------------------------------------------------------------------




Designated Non-Cash Consideration being measured at such date of receipt or such
agreement, as applicable, and without giving effect to subsequent changes in
value) and (II) during any period in which the Leverage Ratio of TRWH is greater
than or equal to the Maximum Leverage Ratio, the net available proceeds (as
determined in good faith by TRWH) therefrom shall be applied to reduce
outstanding Indebtedness of TRWH and its Subsidiaries;
(iii)    Liens permitted by Section 7.6(e), Investments may be made to the
extent permitted by Section 7.6(f), and Restricted Payments may be made to the
extent permitted by Section 7.6(h);
(iv)    subject to compliance with Sections 7.6(c) and (d), the Rhode Island
Companies and their Subsidiaries may dispose of cash and cash equivalents;
(v)    the Rhode Island Companies and their Subsidiaries may lease (as lessor or
sublessor) real or personal property to the extent permitted under
Section 7.6(e);
(vi)    licenses and sublicenses by the Rhode Island Companies or any of their
Subsidiaries of software and intellectual property in the ordinary course of
business shall be permitted;
(vii)    subject to the other provisions of this Agreement (including, for the
avoidance of doubt, Section 7.6(i)), (A) the Rhode Island Companies or any
Subsidiary may transfer or lease property to or acquire or lease property from
TRWH or any Subsidiary; (B) any Subsidiary may merge or consolidate with or into
a Rhode Island Company (as long as such Rhode Island Company is the surviving
Person); (C) any Subsidiary (other than a Rhode Island Company) may merge or
consolidate with or into any other Subsidiary (other than a Rhode Island
Company); and (D) any Subsidiary (other than a Rhode Island Company) may be
voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so long
as any such liquidation or winding up does not constitute or involve an Asset
Sale to any Person other than to TRWH or any other Subsidiary or any other owner
of Equity Interests in such Subsidiary unless such Asset Sale is otherwise
permitted pursuant to this Section 7.6(g));
(viii)    voluntary terminations of Hedging Agreements and other assets or
contracts in the ordinary course of business;
(ix)    conveyances, sales, leases, transfers or other dispositions which do not
constitute Asset Sales;




-50-

--------------------------------------------------------------------------------




(x)    any taking by a Governmental Authority of assets or property, or any part
thereof, under the power of eminent domain or condemnation;
(xi)    the Rhode Island Companies and their Subsidiaries may make sales,
transfers or other dispositions of property subject to a Casualty Event;
(xii)    subject to the other provisions of this Agreement, including
Section 7.6(d) hereof, and subject to any separate licensure requirements of the
Division and the DBR, as applicable, the Rhode Island Companies and their
Subsidiaries may make sales, transfers or other dispositions of Investments in
Joint Ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between the Joint Venture parties set forth in Joint
Venture arrangements and similar binding arrangements;
(xiii)    any transfer of Equity Interests of any Subsidiary or any
Gaming/Racing Property in connection with the occurrence of a Trigger Event;
(xiv)    subject to the other provisions of this Agreement, (A) the lease,
sublease or license of any portion of any property (other than any property of a
Rhode Island Company) to Persons who, either directly or through Affiliates of
such Persons, intend to operate or manage nightclubs, bars, restaurants,
recreation areas, spas, pools, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities and (B) the
grant of declarations of covenants, conditions and restrictions and/or easements
with respect to common area spaces and similar instruments benefiting such
tenants of such leases, subleases and licenses (collectively, the “Venue
Easements,” and together with any such leases, subleases or licenses,
collectively the “Venue Documents”); provided that no Venue Document or
operations conducted pursuant thereto would reasonably be expected to materially
interfere with, or materially impair or detract from, the operations of TRWH and
the Subsidiaries taken as a whole;
(xv)    subject to the other provisions of this Agreement, the dedication of
space or other dispositions of property in connection with and in furtherance of
constructing structures or improvements reasonably related to the development,
construction and operation of any project; provided that in each case such
dedication or other dispositions are in furtherance of, and do not materially
impair or interfere with the operations of the Rhode Island Companies and their
Subsidiaries;


-51-

--------------------------------------------------------------------------------




(xvi)    dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any real property held by the Rhode Island Companies
or their Subsidiaries or the public at large that would not reasonably be
expected to interfere in any material respect with the operations of the Rhode
Island Companies and their Subsidiaries;
(xvii)    any disposition of Equity Interests in a Subsidiary (other than a
Rhode Island Company) pursuant to an agreement or other obligation with or to a
person (other than TRWH and its Subsidiaries) from whom such Subsidiary was
acquired or from whom such Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(xviii)    dispositions of non-core assets acquired in connection with an
Investment; provided, that (A) the amount of non-core assets that are disposed
of in connection with any such Investment pursuant to this clause (xviii) does
not exceed 25% of the aggregate purchase price for such Investment and (B) to
the extent that any such Investment is financed with the proceeds of
Indebtedness of the Rhode Island Companies or their Subsidiaries, then any
proceeds from such Investment shall be used to prepay such Indebtedness (to the
extent otherwise permitted hereunder) or other Indebtedness; and
(xix)    during any period in which the Leverage Ratio of TRWH is not greater
than or equal to the Maximum Leverage Ratio, other dispositions of assets with a
fair market value of not more than the greater of $10.0 million and 5% of
Consolidated EBITDA at the time of determination for the Test Period most
recently ended.
(h)    Restricted Payments. During any period in which the Leverage Ratio of
TRWH (determined on a pro forma basis after giving effect to such Restricted
Payment described below) is greater than or equal to the Maximum Leverage Ratio,
declare or make, or agree to make, directly or indirectly, declare or make any
Restricted Payment at any time, or incur any obligation (contingent or
otherwise) to do so; provided, however, that, subject to compliance with
Section 7.6(c) and the other provisions of this Agreement, without duplication:
(i)    any Subsidiary of TRWH may declare and make Restricted Payments to TRWH
or any wholly owned Subsidiary of TRWH;


-52-

--------------------------------------------------------------------------------




(ii)    any Subsidiary of TRWH, if such Subsidiary is not a wholly owned
Subsidiary, may declare and make Restricted Payments in respect of its Equity
Interests to all holders of such Equity Interests generally so long as TRWH or
its respective Subsidiary that owns such Equity Interest or interests in the
Person making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof);
(iii)    TRWH and its Subsidiaries may engage in transactions to the extent
permitted by Section 7.6(g); provided that any proceeds from such transactions
shall be subject to this Section 7.6(h) and the other provisions of this
Agreement;
(iv)    TRWH and its Subsidiaries may make Restricted Payments in the form of
Disqualified Capital Stock issued in compliance with the terms hereof;
(v)    TRWH may repurchase common stock or common stock options from present or
former officers, directors or employees (or heirs of, estates of or trusts
formed by such Persons) of any Company upon the death, disability, retirement or
termination of employment of such officer, director or employee or pursuant to
the terms of any stock option plan, employment agreement, severance agreement or
like agreement; provided, however, that (i) TRWH shall provide prior written
notice to the Division and the DBR at least ten (10) Business Days prior to any
such repurchase pursuant to this clause (v) and (ii) the aggregate amount of
payments under this clause (v) shall not exceed in any fiscal year of TRWH the
greater of $10.0 million and 5% of Consolidated EBITDA at the time of
determination for the Test Period most recently ended (with unused amounts in
any fiscal year being carried over to succeeding fiscal years);
(vi)    TRWH and its Restricted Subsidiaries may (A) repurchase Equity Interests
to the extent deemed to occur upon exercise of stock options, warrants or rights
in respect thereof to the extent such Equity Interests represent a portion of
the exercise price of such options, warrants or rights in respect thereof and
(B) make payments in respect of withholding or similar taxes payable or expected
to be payable by any present or former member of management, director, officer,
employee, or consultant of TRWH or any of its Subsidiaries or family members,
spouses or former spouses, heirs of, estates of or trusts formed by such Persons
in connection with the exercise of stock options or grant, vesting or delivery
of Equity Interests;


-53-

--------------------------------------------------------------------------------




(vii)    TRWH and its Subsidiaries may make Restricted Payments to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or, warrants or rights or upon the conversion or exchange of or into
Equity Interests, or payments or distributions to dissenting stockholders
pursuant to applicable law;
(viii)    to the extent constituting Restricted Payments, TRWH may make payments
to counterparties under Hedging Agreements entered into in connection with the
issuance of convertible or exchangeable debt; and
(ix)    TRWH and its Subsidiaries may make payments of amounts necessary (not in
excess of the greater of $10.0 million and 5% of Consolidated EBITDA at the time
of determination for the Test Period most recently ended (with any unused
amounts being carried over to succeeding fiscal years) in any fiscal year of
TRWH) to repurchase or retire Equity Interests of TRWH or any Subsidiary to the
extent required by any Gaming/Racing Authority in order to avoid the suspension,
revocation or denial of a Gaming/Racing License by that Gaming/Racing Authority;
provided that, (i) TRWH shall provide prior written notice to the Division and
the DBR at least ten (10) Business Days prior to any such repurchase or
retirement pursuant to this clause (ix) and (ii) in the case of any such
repurchase or retirement of Equity Interests of TRWH or any Subsidiary, if such
efforts do not jeopardize any Gaming/Racing License, TRWH or any such Subsidiary
will have previously used commercially reasonable efforts to attempt to find a
suitable purchaser for such Equity Interests and no suitable purchaser
acceptable to the applicable Gaming/Racing Authority and TRWH was willing to
purchase such Equity Interests on terms acceptable to the holder thereof within
a time period acceptable to such Gaming/Racing Authority.
(i)    Transactions with Affiliates. (1) None of the Rhode Island Companies
shall enter into any transaction or (2) none of TRWH nor any of its Subsidiaries
(other than the Rhode Island Companies) shall enter into any transaction or
series of related transactions involving aggregate consideration in excess of
$5.0 million, in the case of (1) or (2), including, without limitation, any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than TRWH or any Subsidiary); provided, however, that notwithstanding the
foregoing, TRWH and its Subsidiaries, subject to Section 7.6(d):
(i)    may enter into indemnification and employment and severance agreements
and arrangements with directors, officers and employees (and may pay customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors,


-54-

--------------------------------------------------------------------------------




officers, board managers and employees of TRWH and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of TRWH and its Subsidiaries;
(ii)    [Reserved];
(iii)    may make Investments and Restricted Payments to the extent permitted
hereunder;
(iv)    may enter into the transactions contemplated by each applicable Transfer
Agreement;
(v)    subject to Section 7.6(d), may enter into customary expense sharing and
tax sharing arrangements entered into between TRWH and its Subsidiaries in the
ordinary course of business pursuant to which such Subsidiaries shall reimburse
TRWH or the applicable Subsidiaries for certain shared expenses and taxes;
(vi)    may enter into transactions in the ordinary course of business upon fair
and reasonable terms no less favorable to TRWH or such Subsidiary, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that with respect to any transaction
(or series of related transactions) involving consideration of more than $20.0
million, such transaction shall be approved by the majority of the disinterested
directors of TRWH;
(vii)    [Reserved];
(viii)    [Reserved];
(ix)    may enter into transactions with any Person, which is an Affiliate
solely due to a director or directors of such Person (or a parent company of
such Person) also being a director or directors of TRWH;
(x)    may enter into transactions with a Person who is not an Affiliate
immediately before the consummation of such transaction that becomes an
Affiliate as a result of such transaction;
(xi)    transactions pursuant to the Tax Sharing Agreement; and
(xii)    may issue Equity Interests in TRWH to any Person in accordance with the
terms of this Agreement.








-55-

--------------------------------------------------------------------------------




(j)    Other Indebtedness and Agreements. TRWH shall not, and shall not permit
(i) any Subsidiary to amend, modify or change in any manner adverse to the Rhode
Island Companies, the DBR or the Division in any material respect (A) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other Organizational Documents or the Tax Sharing Agreement, (B)
any Management Agreement, any Material Agreement (other than the Credit
Documents which shall be governed by Section 7.6(a)) or any Material
Gaming/Racing Agreement, or (ii) any (x) waiver, supplement, modification or
amendment of the Gaming/Racing Licenses of any Subsidiary (except for any
Gaming/Racing Licenses issued by the State (including the Division and the DBR))
to the extent that any such waiver, supplement, modification or amendment would
be adverse to the Rhode Island Companies, the Division or the DBR in any
material respect or (y) any termination of the Gaming/Racing Licenses of any
Subsidiary.
7.7    The Company shall directly pay all of DBR’s and the Division’s (or of
such entities that the DBR and the Division may identify) costs and expenses
associated with DBR’s and the Division’s oversight and review of the business of
the Facilities, including, without limitation, all such costs and expenses
associated with the negotiation of and execution of this Agreement, the
monitoring and enforcing compliance by the Company with the terms and conditions
of this Agreement (which shall include, without limitation, all such costs and
expenses associated with DBR’s and the Division’s review of any matters
requiring the consent of DBR or the Division pursuant to the terms of this
Agreement), all such costs and expenses associated with the DBR’s and the
Division’s review of any Material Agreement entered into (or proposed to be
entered into) by the Company (whether or not such Material Agreement or the
subject matter thereof requires the consent of the DBR or the Division pursuant
to the terms of this Agreement) and any other costs and expenses required to be
paid by the Company pursuant to applicable law or any other agreement or
arrangement between the Company and the State.
8.    Remedies in the Event of Noncompliance.
8.1    The Company agrees that irreparable damage would occur to DBR, the
Division and the State in the event that any of the terms or provisions of this
Agreement to be performed by the Company shall not be performed in accordance
with their specific terms or shall have been otherwise breached. The Company
accordingly agrees that, without posting a bond or other undertaking,
notwithstanding anything to the contrary contained in this Agreement, at any
time DBR and/or the Division shall be entitled to seek injunctive or other
equitable relief against the Company and its Subsidiaries to prevent or cure
breaches of this Agreement by the Company and to specifically enforce against
the Company the terms and provisions hereof, such remedy against the Company
being in addition to any other remedy against the Company to which DBR and/or
the Division may be entitled at law or in equity. In the event that, pursuant to
the immediately preceding sentence, any action, suit or proceeding is brought by
DBR and/or the Division in equity to enforce the provisions of this Agreement
against the Company, the Company shall not allege, and the Company hereby waives
the defense or counterclaim, that there is an adequate remedy at law.


-56-

--------------------------------------------------------------------------------




8.2    Without limitation to any other remedy that DBR and/or the Division may
have against the Company for breach of any provision of the Compliance
Agreement, Prior Undertakings or the Prior Agreement (in each case, subject to
Section 2.4) or this Agreement, the Company agrees that in the event of a breach
of the terms of the Compliance Agreement, Prior Undertakings or the Prior
Agreement (in each case, subject to Section 2.4) or this Agreement by the
Company, which breach shall be determined in the sole discretion of the DBR
and/or the Division, the actual damages suffered by DBR and/or Division shall be
difficult or impossible to determine and DBR and/or the Division shall be
entitled to take the following actions:
A.    In the event of the breach of any provision hereof, the breach of the
terms of the Compliance Agreement, Continuing Prior Undertakings or the Prior
Agreement prior to the Effective Date (or the Prior Undertakings, other than the
Continuing Prior Undertakings, prior to July 1, 2016), or the breach of the
terms of the VLT Contract or the Tiverton VLT Contract (including any breach of
the Tiverton VLT Contract prior to its assignment by PE II to TRT), the Division
shall be entitled to hold any Net Terminal Income otherwise payable to the
Company beginning on the date of such breach. The Division shall be entitled to
not remit any such Net Terminal Income otherwise payable to the Company until
such time as the Company shall have cured the applicable breach of the
Compliance Agreement, Prior Undertakings or the Prior Agreement, the VLT
Contract, the Tiverton VLT Contract (including any breach of the Tiverton VLT
Contract prior to its assignment by PE II to TRT) or this Agreement, as
applicable, which shall be determined in the discretion of DBR and the Division.
In the event the Company shall cure such breach to the satisfaction of DBR and
the Division, the Division shall remit to the Company all amounts held in the
escrow account as a result of such breach.
B.    In the event that the Company breaches Sections 2, 3, 4, 5, 6, 7 or 9 of
this Agreement, or has breached the terms of the Compliance Agreement,
Continuing Prior Undertakings or the Prior Agreement prior to the Effective Date
(or the Prior Undertakings, other than the Continuing Prior Undertakings, prior
to July 1, 2016), or breaches the terms of the VLT Contract or the Tiverton VLT
Contract (including any breach of the Tiverton VLT Contract prior to its
assignment by PE II to TRT), the DBR and the Division shall be entitled to levy
a penalty for such breach in an amount not less than $100 nor more than $150,000
per violation. The DBR and/or the Division shall also have the right to levy a
penalty in an amount not less than $100 nor more than $150,000 per violation on
TRWH, TRMG, UTGR and TRT with respect to any Person that is an employee or
director of the Company holding a license from DBR and is subject to the
statutory and regulatory authority of the Division if it finds said Person is
responsible for, or has contributed to, any such breach by the Company.
8.3    The remedies provided to DBR and the Division in this Section 8 shall be
contractual in nature, pursuant to the terms of this Agreement, and shall not
limit, and shall be in addition to, any remedies that DBR and/or the Division
shall have in law or equity or any regulatory action DBR and/or Division may
take with regard to the Company’s involvement in the ownership or management of
the Facilities, including the


-57-

--------------------------------------------------------------------------------




revocation or suspension of the Company’s license in a manner consistent with
the laws of the State.
8.4    The parties acknowledge and agree that the update, amendment, restatement
and reinforcement of the Prior Agreement or any Prior Undertakings in connection
with the entry by the parties into this Agreement shall not waive or constitute
a waiver in any respect of any rights or remedies that DBR and/or the Division
might otherwise have, including pursuant to the terms of the Compliance
Agreement, the Prior Undertakings or the Prior Agreement that the State may be
entitled to exercise at any time on, prior to, or following the Effective Date,
including any enforcement actions or administrative penalties, relating to any
matter or state of facts which arose on or prior to the Effective Date or is
existing as of the Effective Date (or, with respect to the Prior Undertakings
other than the Continuing Prior Undertakings, July 1, 2016).
9.    General.
9.1    Relationship to Regulatory Authority of DBR and the Division. This
Agreement shall be deemed to supplement the regulatory authority granted to DBR
and/or the Division pursuant to the laws of the State and shall not be
interpreted to limit the regulatory authority granted to either the DBR and/or
the Division by the State. In the event of any conflict between this Agreement
and the regulatory authority granted to the DBR and/or the Division, the
regulatory authority granted to the DBR and/or the Division shall govern.
9.2    Amendment. This Agreement shall not be amended except by a writing of
subsequent date hereto, executed by duly authorized representative of the
parties hereto.
9.3    Modifications. Without limiting any of the regulatory authority granted
to the DBR and/or the Division pursuant to the laws of the State or any of the
rights of the DBR and the Division under this Agreement, including the rights of
the DBR and the Division set forth in Section 3, to the extent that the Company
in good faith proposes certain modifications to this Agreement in connection
with a contemplated initial public sale of any class of shares of equity
interests of the Company or any of its Subsidiaries, any merger, consolidation
or other combination involving the Company or any of its Subsidiaries, or any
acquisition of the Company or any of its Subsidiaries, the parties agree to
consider such proposed modifications in good faith; provided, that the foregoing
shall not obligate the DBR and the Division in any way to agree to any such
modification to this Agreement proposed by the Company.
9.4    Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other parties, provided, that, the transfer of the
management of the Facilities by the Company is subject to the licensing
authority of the DBR and the Division and in the event that a transfer is
permitted by the DBR and the Division, the transferee thereof shall assume all
obligations of the Company hereunder.
9.5    Notices. All notices, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed received (i) upon
receipted


-58-

--------------------------------------------------------------------------------




delivery if sent by messenger or personal courier, (ii) two Business Days after
being deposited with an internationally recognized overnight courier, (iii) upon
email/facsimile transmission to the email address/number indicated below and
receipt of a confirmation of receipt with respect thereto, or (iv) on actual
receipt, if sent in any other manner, in each case with postage/delivery prepaid
or billed to sender and addressed as follows:
If to the Company:     General Counsel
UTGR, Inc.
100 Twin River Road
Lincoln, Rhode Island 02865
Email: ceaton@twinriver.com


With copies to (which shall not constitute notice):
Jones Day
250 Vesey Street
New York, New York 10281-1047
Attention:    Robert A. Profusek, Esq.
Andrew M. Levine, Esq.
Email: raprofusek@jonesday.com, amlevine@jonesday.com


If to DBR:    Director of the Department of Business Regulation
1151 Pontiac Avenue
Cranston, Rhode Island 02920
Attention: Director
Email: to such email addresses as may be provided by the DBR from time to time


If to Division:    Director of the Division of Lotteries
1425 Pontiac Avenue
Cranston, RI 02920
Attention: Director
Email: to such email addresses as may be provided by the Division from time to
time


With copy to (which shall not constitute notice):
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Thomas M. Cerabino, Esq.
Michael E. Brandt, Esq.
Email: tcerabino@willkie.com, mbrandt@willkie.com


Any party may change its address for purposes of notice hereunder by sending
notice in the manner provided above, together with the effective date of such
change.


-59-

--------------------------------------------------------------------------------




9.6    Binding Effect. This Agreement (including any applicable Prior
Undertakings or the Prior Agreement in each case to the extent set forth in
Section 2.4) shall be binding upon and inure to the benefit of each of the
parties hereto, and each of their respective successors and permitted assigns.
The Company hereby acknowledges and agrees that this Agreement is consistent
with and fully enforceable under the laws of the State.
9.7    Waiver. The failure of any party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions, nor in any way affect the validity of this Agreement, or any part
thereof, or the right of the other party thereafter to enforce each and every
provision.
9.8    Severability. The parties acknowledge that the provisions contained
herein are required for the protection of the business interests of the parties
and the State. The illegality, invalidity or unenforceability of any provision
of this Agreement under any applicable law shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision of this Agreement,
and to this end the provisions hereof are declared to be severable.
9.9    Authorization to Execute Agreement. The parties warrant that they are
authorized to execute and deliver this Agreement and to perform the obligations
set forth herein, and the persons executing this Agreement on behalf of such
party are authorized to do so.
9.10    Headings and Interpretation. Section headings of this Agreement are for
convenience only and shall neither form a part nor affect the interpretation
hereof. Words in the singular number shall be interpreted to include the plural
(and vice-versa), when context so requires. Use of “including” herein shall be
interpreted to be followed by the words “without limitation”.
9.11    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State, without
regard to conflict of law principles. The parties agree that any suit for the
enforcement of this Agreement may be brought in the courts of the State or any
federal court sitting therein and consent to the nonexclusive jurisdiction of
such court and to service of process in any such suit being made upon the
parties at the addresses set forth for the parties above. The parties hereby
waive any objection that they may now or hereafter have to the venue of any such
suit or any such court or that such suit was brought in an inconvenient court.
9.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original copy of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement.
9.13    Recitals. The Recitals set forth above are hereby incorporated into and
made a part of this Agreement.
9.14    Interpretation and Meaning of “Operate.” To the extent that this
Agreement, any other document executed by any Company and/or the Agents or the
Lenders uses


-60-

--------------------------------------------------------------------------------




the term “operate” as it relates to any Facility, it is explicitly understood by
UTGR, TRT and the Division that the Facilities are in fact operated by the State
as required by the Rhode Island Constitution and that the State, as operator of
the Facilities, has full control over all aspects of the functioning of the
Facilities with the power and authority to make all decisions related thereto.
Therefore, the use of the term “operate” herein or therein is not intended to
imply that any Person other than the State (through the Division) operates the
lotteries as provided in Section 15 of Article VI of the Rhode Island
Constitution.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]










-61-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.






DIVISION OF LOTTERIES OF THE    DEPARTMENT OF BUSINESS
DEPARTMENT OF REVENUE    REGULATION








By: /s/ Gerald S. Aubin     By: /s/ Elizabeth M. Tanner
Name: Gerald S. Aubin    Name: Elizabeth M. Tanner, Esq.    
Title: Director    Title: Director


Signed on: 11/13/2019     Signed on: 11/13/2019






--------------------------------------------------------------------------------






TWIN RIVER WORLDWIDE
HOLDINGS, INC.




By: /s/ Craig Eaton
Name: Craig Eaton
Title:      Exec. VP and General Counsel




TWIN RIVER MANAGEMENT GROUP, INC.




By: /s/ Craig Eaton
Name: Craig Eaton             
Title:      Exec. VP and General Counsel




UTGR, INC.




By: /s/ Craig Eaton
Name: Craig Eaton             
Title:      Exec. VP and General Counsel




TWIN RIVER-TIVERTON, LLC




By: /s/ Craig Eaton
Name: Craig Eaton             
Title:      Exec. VP and General Counsel






























[Signature Page to
Amended and Restated Regulatory Agreement]




